Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 50066UAA7

Revolver CUSIP Number: 50066UAB5

$650,000,000

CREDIT AGREEMENT

dated as of December 16, 2019,

by and among

KORN FERRY,

as the Borrower,

the Lenders referred to herein,

as Lenders,

and

BANK OF AMERICA N.A.,

as Administrative Agent,

Swingline Lender and an Issuing Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BMO HARRIS BANK, N.A.

and

BANK OF THE WEST,

as Documentation Agents

BOFA SECURITIES, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Definitions and Provisions      39  

SECTION 1.3

  Accounting Terms      40  

SECTION 1.4

  UCC Terms      40  

SECTION 1.5

  Rounding      40  

SECTION 1.6

  References to Agreement and Laws      41  

SECTION 1.7

  Times of Day      41  

SECTION 1.8

  Letter of Credit Amounts      41  

SECTION 1.9

  Guarantees/Earn-Outs      41  

SECTION 1.10

  Covenant Compliance Generally      41  

SECTION 1.11

  Currency Equivalents      41  

SECTION 1.12

  Divisions      42  

SECTION 1.13

  Limited Conditionality Acquisitions      42  

SECTION 1.14

  Rates      43  

ARTICLE II REVOLVING CREDIT FACILITY

     43  

SECTION 2.1

  Revolving Credit Loans      43  

SECTION 2.2

  Swingline Loans      44  

SECTION 2.3

  Procedure for Advances of Revolving Credit Loans and Swingline Loans      46  

SECTION 2.4

  Repayment and Prepayment of Revolving Credit and Swingline Loans      47  

SECTION 2.5

  Permanent Reduction of the Aggregate Revolving Credit Commitment      48  

SECTION 2.6

  Termination of Revolving Credit Facility      49  

ARTICLE III LETTER OF CREDIT FACILITY

     49  

SECTION 3.1

  L/C Facility      49  

SECTION 3.2

  Procedure for Issuance of Letters of Credit      50  

SECTION 3.3

  Commissions and Other Charges      50  

SECTION 3.4

  L/C Participations      51  

SECTION 3.5

  Reimbursement Obligation of the Borrower      52  

SECTION 3.6

  Obligations Absolute      53  

SECTION 3.7

  Effect of Letter of Credit Application      53  

SECTION 3.8

  Resignation of Issuing Lenders      53  

SECTION 3.9

  Reporting of Letter of Credit Information and L/C Commitment      54  

SECTION 3.10

  Letters of Credit Issued for Subsidiaries      54  

SECTION 3.11

  Evergreen Letters of Credit      54  

ARTICLE IV GENERAL LOAN PROVISIONS

     55  

SECTION 4.1

  Interest      55  

SECTION 4.2

  Notice and Manner of Conversion or Continuation of Loans      56  

SECTION 4.3

  Fees      56  

SECTION 4.4

  Manner of Payment      57  

SECTION 4.5

  Evidence of Indebtedness      57  

SECTION 4.6

  Sharing of Payments by Lenders      58  

SECTION 4.7

  Administrative Agent’s Clawback      58  

 

i



--------------------------------------------------------------------------------

SECTION 4.8

  Changed Circumstances      59  

SECTION 4.9

  Indemnity      62  

SECTION 4.10

  Increased Costs; Reserves on LIBOR Rate Loans      63  

SECTION 4.11

  Taxes      64  

SECTION 4.12

  Mitigation Obligations; Replacement of Lenders      68  

SECTION 4.13

  Incremental Loans      69  

SECTION 4.14

  Cash Collateral      72  

SECTION 4.15

  Defaulting Lenders      73  

ARTICLE V CONDITIONS OF CLOSING AND BORROWING

     75  

SECTION 5.1

  Conditions to Closing and Initial Extensions of Credit      75  

SECTION 5.2

  Conditions to All Extensions of Credit      79  

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     80  

SECTION 6.1

  Organization and Legal Status      80  

SECTION 6.2

  Capital Structure      80  

SECTION 6.3

  Organizational Power or Authority; Enforceability      80  

SECTION 6.4

  No Conflict with Laws or Material Agreements; Compliance with Laws      80  

SECTION 6.5

  Payment of Taxes      81  

SECTION 6.6

  Governmental Approvals; Intellectual Property      81  

SECTION 6.7

  Environmental Regulations and Liabilities      81  

SECTION 6.8

  ERISA      82  

SECTION 6.9

  Margin Stock      82  

SECTION 6.10

  Investment Company Act      82  

SECTION 6.11

  Material Contracts      82  

SECTION 6.12

  Labor Matters      83  

SECTION 6.13

  Burdensome Provisions      83  

SECTION 6.14

  Financial Statements      83  

SECTION 6.15

  Solvency      83  

SECTION 6.16

  Ownership of Properties      83  

SECTION 6.17

  Litigation      83  

SECTION 6.18

  Anti-Corruption Laws and Sanctions      83  

SECTION 6.19

  No Default      84  

SECTION 6.20

  Senior Indebtedness Status      84  

SECTION 6.21

  Disclosure      84  

SECTION 6.22

  Insurance      85  

SECTION 6.23

  Collateral      85  

SECTION 6.24

  Beneficial Ownership Certificate      85  

SECTION 6.25

  Covered Entities      85  

ARTICLE VII AFFIRMATIVE COVENANTS

     85  

SECTION 7.1

  Financial Statements and Budgets      85  

SECTION 7.2

  Certificates; Other Reports      86  

SECTION 7.3

  Notice of Litigation and Other Matters      87  

SECTION 7.4

  Preservation of Corporate Existence, Rights and Privileges; Compliance with
Laws and Regulations      88  

SECTION 7.5

  Maintenance of Property      88  

SECTION 7.6

  Insurance      88  

SECTION 7.7

  Accounting Methods and Financial Records      88  

SECTION 7.8

  Payment of Taxes and Other Obligations      89  

SECTION 7.9

  Environmental Laws      89  

 

ii



--------------------------------------------------------------------------------

SECTION 7.10

  Compliance with ERISA      89  

SECTION 7.11

  Maintenance of Material Contracts      89  

SECTION 7.12

  Additional Material Non-TP Subsidiaries      89  

SECTION 7.13

  Use of Proceeds      90  

SECTION 7.14

  Compliance with Anti-Corruption Laws and Sanctions and Beneficial Ownership   
  90  

SECTION 7.15

  Collateral; Further Assurances      91  

SECTION 7.16

  Post-Closing Obligations      91  

ARTICLE VIII NEGATIVE COVENANTS

     91  

SECTION 8.1

  Indebtedness      91  

SECTION 8.2

  Liens      93  

SECTION 8.3

  Investments      93  

SECTION 8.4

  Merger, Consolidation, Change of Business; Dispositions      93  

SECTION 8.5

  Restricted Payments      94  

SECTION 8.6

  Transactions with Affiliates      95  

SECTION 8.7

  Accounting Changes; Organizational Documents      95  

SECTION 8.8

  Payments and Modifications of Subordinated Indebtedness      95  

SECTION 8.9

  No Further Negative Pledges      96  

SECTION 8.10

  Sale Leasebacks      97  

SECTION 8.11

  Financial Covenants      98  

SECTION 8.12

  Tax Preferred Subsidiary      98  

SECTION 8.13

  Prepayments and Modifications of the Senior Unsecured Notes      98  

ARTICLE IX DEFAULT AND REMEDIES

     99  

SECTION 9.1

  Events of Default      99  

SECTION 9.2

  Remedies      101  

SECTION 9.3

  Rights and Remedies Cumulative; Non-Waiver; etc.      102  

SECTION 9.4

  Crediting of Payments and Proceeds      102  

SECTION 9.5

  Administrative Agent May File Proofs of Claim      103  

SECTION 9.6

  Credit Bidding      104  

ARTICLE X THE ADMINISTRATIVE AGENT

     104  

SECTION 10.1

  Appointment and Authority      104  

SECTION 10.2

  Rights as a Lender      105  

SECTION 10.3

  Exculpatory Provisions      105  

SECTION 10.4

  Reliance by the Administrative Agent      106  

SECTION 10.5

  Delegation of Duties      107  

SECTION 10.6

  Resignation of Administrative Agent      107  

SECTION 10.7

  Non-Reliance on Administrative Agent and Other Lenders      108  

SECTION 10.8

  No Other Duties, Etc.      109  

SECTION 10.9

  Collateral and Guaranty Matters      109  

SECTION 10.10

  Secured Hedge Agreements, Secured Cash Management Agreements and Secured
Permitted Letter of Credit Issuer Documents      110  

ARTICLE XI MISCELLANEOUS

     110  

SECTION 11.1

  Notices      110  

SECTION 11.2

  Amendments, Waivers and Consents      113  

SECTION 11.3

  Expenses; Indemnity      115  

SECTION 11.4

  Right of Setoff      117  

SECTION 11.5

  Governing Law; Jurisdiction, Etc.      118  

SECTION 11.6

  Waiver of Jury Trial      119  

 

iii



--------------------------------------------------------------------------------

SECTION 11.7

  Reversal of Payments      119  

SECTION 11.8

  Injunctive Relief      119  

SECTION 11.9

  Successors and Assigns; Participations      119  

SECTION 11.10

  Treatment of Certain Information; Confidentiality      123  

SECTION 11.11

  Performance of Duties      124  

SECTION 11.12

  All Powers Coupled with Interest      124  

SECTION 11.13

  Survival      124  

SECTION 11.14

  Titles and Captions      125  

SECTION 11.15

  Severability of Provisions      125  

SECTION 11.16

  Counterparts; Integration; Effectiveness; Electronic Execution      125  

SECTION 11.17

  Term of Agreement      126  

SECTION 11.18

  USA PATRIOT Act; Anti-Money Laundering Laws      126  

SECTION 11.19

  Independent Effect of Covenants      126  

SECTION 11.20

  No Advisory or Fiduciary Responsibility      126  

SECTION 11.21

  Inconsistencies with Other Documents      127  

SECTION 11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      127
 

SECTION 11.23

  Judgment Currency      128  

SECTION 11.24

  Acknowledgement Regarding Any Supported QFCs      128  

SECTION 11.25

  Certain ERISA Matters      129  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A-1

  -      Form of Revolving Credit Note

Exhibit A-2

  -      Form of Swingline Note

Exhibit B

  -      Form of Notice of Borrowing

Exhibit C

  -      Form of Notice of Account Designation

Exhibit D

  -      Form of Notice of Prepayment

Exhibit E

  -      Form of Notice of Conversion/Continuation

Exhibit F

  -      Form of Officer’s Compliance Certificate

Exhibit G

  -      Form of Assignment and Assumption

Exhibit H-1

  -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit H-2

  -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit H-3

  -      Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit H-4

  -      Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
SCHEDULES         

Schedule 1.1

  -      Existing Letters of Credit

Schedule 2.1

  -      Commitments and Commitment Percentages

Schedule 2.1C

  -      L/C Commitments

Schedule 6.2

  -      Subsidiaries and Capitalization

Schedule 6.5

  -      Tax Matters

Schedule 6.7

  -      Environmental Matters

Schedule 6.16

  -      Real Property

Schedule 6.17

  -      Litigation

Schedule 8.1

  -      Existing Indebtedness

Schedule 8.2

  -      Existing Liens

Schedule 8.6

  -      Transactions with Affiliates

Schedule 8.12

  -      Tax Preferred Subsidiaries

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 16, 2019, by and among KORN FERRY, a
Delaware corporation, as the Borrower, the LENDERS from time to time party
hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and an
Issuing Lender and the other Issuing Lenders party hereto.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Material Subsidiaries (or any Subsidiary that after giving effect to such
transaction would be a Material Subsidiary) (a) acquires all or substantially
all of the assets of any Person, or a division or business unit thereof or
location where such Person does business, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors or the equivalent governing
body (other than securities having such power only by reason of the happening of
a contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Adjustment” has the meaning assigned thereto in Section 4.8(d).

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 11.1(e).

“Aggregate Revolving Credit Commitment” means the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans to, and to purchase
participations in L/C Obligations and Swingline Loans for the account of, the
Borrower, as such amount may be modified at any time or from



--------------------------------------------------------------------------------

time to time pursuant to the terms hereof (including, without limitation,
Section 4.13). The Aggregate Revolving Credit Commitment on the Closing Date
shall be $650,000,000.

“Agreement” means this Credit Agreement.

“Alternative Currency” means (a) the euro, (b) Pounds Sterling and (c) with the
prior written consent of the Administrative Agent and Bank of America, in its
capacity as an Issuing Lender, such consents not to be unreasonably withheld or
delayed, any other lawful currency (other than Dollars); provided, that, in each
case of clauses (a) through (c) above, such currency is freely transferable and
convertible into Dollars in the United States currency market and freely
available to Bank of America, in its capacity as an Issuing Lender, in the
London (or other applicable) interbank deposit market.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency and “Alternative Currency Letters of Credit” means
the collective reference to all Letters of Credit denominated in an Alternative
Currency.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 as amended,
and the rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, or any of its Subsidiaries or Affiliates, related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Net Leverage Ratio:

 

Pricing   
Level       Consolidated Net Leverage Ratio    Commitment  
Fee     

 

LIBOR  
Rate  
Loans  

 

 

Base 
Rate 
Loans 

I  

   Less than 0.50 to 1.00    0.175%    1.125%     0.125% 

II  

   Greater than or equal to 0.50 to 1.00 but less than 1.50 to 1.00    0.200%   
1.250%     0.250% 

III  

   Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00    0.250%   
1.500%     0.500% 

IV  

   Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00    0.300%   
1.750%     0.750% 

V  

   Greater than or equal to 3.00 to 1.00    0.350%    2.000%     1.000% 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 7.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided,
that: (a) the Applicable Margin shall be based on Pricing Level II until the
Calculation Date applicable to

 

2



--------------------------------------------------------------------------------

the first fiscal quarter ended after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Net Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 7.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level V until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Net Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or
Section 7.2(a) is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any Revolving Credit Commitments are in effect, or
(iii) any Extension of Credit is outstanding when such inaccuracy is discovered
or such financial statement or Officer’s Compliance Certificate was delivered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Net Leverage Ratio
in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 9.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of BofA Securities and Wells Fargo Securities, LLC, each
in its capacity as a joint lead arranger and joint bookrunner.

“Aspen Acquisition” means collectively, (a) the Acquisition by the Borrower of
the issued and outstanding Equity Interests of certain entities, including
(i) Miller Heiman Group, Inc., a Delaware corporation, (ii) AchieveForum, Inc.,
a Delaware corporation and (iii) TwentyEighty Strategy Execution, Inc., a
Virginia corporation, and (b) the Acquisition by Korn Ferry Global Holdings (UK)
Ltd. of 100% of the issued and outstanding Equity Interests of Boca U.K.
Intermediate Holdings Limited, consummated pursuant to that certain Stock
Purchase Agreement by and among the Borrower and TwentyEighty, Inc., dated as of
September 30, 2019.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached hereto as Exhibit G or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Guarantee” means a bank guarantee issued by a Revolving Credit Lender or
one of its Affiliates or branches or a correspondent bank on its behalf, for the
account of the Borrower or any Subsidiary, to support obligations of such Person
incurred in the ordinary course of such Person’s business.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the Prime Rate, and (c) the
LIBOR Rate plus 1.00%. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 4.8, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. Notwithstanding the foregoing, if the Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for the
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BofA Securities” means BofA Securities, Inc.

“Borrower” means Korn Ferry, a Delaware corporation.

“Borrower Materials” has the meaning assigned thereto in Section 7.2.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Charlotte, North Carolina, Los Angeles, California or New York, New
York, are open for the conduct of their commercial banking business, (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to the LIBOR Rate, any day
that is a Business Day described in clause (a) and that is also a London Banking

 

4



--------------------------------------------------------------------------------

Day and (c) if such day relates to any determination of the spot exchange rate
for Alternative Currency, any day that is a Business Day described in clause
(a) and that is also a day on which banks are open for foreign exchange business
in the principal financial center of the country of the relevant Alternative
Currency for which such spot exchange rate is being determined.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease Obligations” of any Person means, subject to Section 1.3(c), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as finance leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, but excluding any obligations with respect
to Operating Leases.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Notwithstanding anything in the foregoing, in no event shall
“Cash Collateral” include Excluded Assets.

“Cash Equivalents” means, when used in connection with any Person, that
Person’s:

(a)        Investments in Government Securities due within one year after the
date of the making of the investment;

(b)        Investments in readily marketable direct obligations of any State of
the United States or any political subdivision of any such State or any public
agency or instrumentality thereof given, on the date of such investment, a
credit rating of at least Aa by Moody’s or AA by S&P, in each case due within
one year after the date of the making of the investment;

(c)        Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, the Administrative Agent or any bank
incorporated under the Applicable Laws of the United States, any State thereof
or the District of Columbia and having, on the date of such investment, combined
capital, surplus and undivided profits of at least $250,000,000, or total assets
of at least $5,000,000,000, in each case due within one year after the date of
the making of the investment;

(d)        Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, any branch or office located in the
United States of a bank incorporated under the Applicable Laws of any
jurisdiction outside the United States having on the date of such investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the investment;

 

5



--------------------------------------------------------------------------------

(e)        Investments in readily marketable commercial paper or other debt
securities issued by corporations doing business in and incorporated under the
Applicable Laws of the United States or any State thereof or of any corporation
that is the holding company for a bank described in clause (c) or (d) above
given on the date of such investment a credit rating of at least P 1 by Moody’s
or A 1 by S&P, in each case due within one year after the date of the making of
the investment;

(f)        Investments in a readily redeemable “money market mutual fund”
sponsored by a bank described in clause (c) or (d) hereof that has and maintains
an investment policy limiting its investments primarily to instruments of the
types described in clauses (a) through (e) hereof and given on the date of such
investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(g)        solely with respect to any Foreign Subsidiary, Investments equivalent
to those referred to in clauses (a) through (f) of this definition, denominated
in the foreign currency that is the local currency where such Foreign Subsidiary
is organized or has its principal place of business which are comparable in
tenor and credit quality to those referred to in clauses (a) through (f) above
and customarily used in the ordinary course of business by similar companies for
cash management purposes in the relevant jurisdiction to the extent reasonably
required in connection with any business conducted by such Foreign Subsidiary in
such jurisdiction.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“Cash Secured Credit Facility” means any credit facility incurred by one or more
Foreign Subsidiaries, the principal repayment of which is fully supported by
fully cash-collateralized letters of credit or Bank Guarantees issued by a
Person other than the Borrower or its Subsidiaries for the account of (a) one or
more other Foreign Subsidiaries or (b) the Borrower.

“CFC Debt” has the meaning assigned thereto in the definition of “Tax Preferred
Subsidiary”.

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30%, or more, of the Equity Interests of the Borrower
having the right to vote for the election of members of the board of directors
of the Borrower, (b) a majority of the members of the board of directors of the
Borrower do not constitute Continuing Directors, (c) except to the extent
otherwise permitted pursuant to the terms of this Agreement (including, without
limitation, Section 8.4), the Borrower shall cease to own and control, directly
or indirectly, (i) with respect to any Material Subsidiary in existence on the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the Closing Date, or
(ii) with respect to any Material Subsidiary acquired or formed after the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the date of such
acquisition or formation or (d) there shall have occurred under any indenture or
other instrument evidencing any other Indebtedness or Equity Interests in excess
of $50,000,000, any “change in control” or similar provision (as set forth in
such indenture, agreement or other evidence of such

 

6



--------------------------------------------------------------------------------

Indebtedness or Equity Interest) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Equity Interests prior to the scheduled maturity provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued; provided further, that, the increased costs
associated with a Change in Law based on the foregoing clauses (i) and (ii) may
only be imposed to the extent the applicable Lender or other Recipient generally
imposes the same charges on other similarly situated borrowers that are
similarly affected by the circumstances giving rise to such increased costs
under credit facilities comparable to the Credit Facility pursuant to provisions
similar to Section 4.10 and only to the extent that the Administrative Agent,
such Lender or such Recipient reasonably deems that it is afforded the legal
right under such other credit facilities to impose such increased costs (it
being acknowledged and agreed that nothing in this proviso shall require the
Administrative Agent, any Lender or any other Recipient to disclose any
information related to similarly situated customers, comparable provisions of
similar agreements or otherwise that the Administrative Agent, such Lender or
such Recipient (as applicable), in its sole discretion, deems proprietary,
privileged or confidential, and the Administrative Agent’s, the applicable
Lender’s or the applicable Recipient’s (as the case may be) failure to provide
such information shall not preclude it from asserting that such other customer
is, or is not, similarly situated under a similar agreement to the Borrower).

“Closing Date” means December 16, 2019.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents. For the avoidance of doubt,
Collateral shall in no event include any Excluded Assets.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Adjusted EBIT” means, with respect to any fiscal period of the
Borrower and its Subsidiaries (determined on a Consolidated basis and without
duplication), Consolidated Adjusted

 

7



--------------------------------------------------------------------------------

EBITDA for such period minus, to the extent included as an add-back in the
computation of Consolidated Adjusted EBITDA for such fiscal period, depreciation
expense and amortization expense.

“Consolidated Adjusted EBITDA” means, with respect to any fiscal period of the
Borrower and its Subsidiaries, the total of (determined on a Consolidated basis
and without duplication) the following:

(a)        (i) net profit (before tax and equity in earnings of non-Consolidated
Subsidiaries) for such period and (ii) the amount of dividends or other
distributions paid in cash to the Borrower or one of its Consolidated
Subsidiaries during such period by a non-Consolidated Subsidiary of the
Borrower,

minus

(b)        to the extent included in the computation of net profit under clause
(a)(i) for such period, the amount of any non-recurring gains (excluding,
however, cash non-recurring gains relating to previously expensed items that do
not exceed in the aggregate the greater of (i) $15,000,000 and (ii) 5.0% of
Consolidated Adjusted EBITDA, determined net of any non-recurring gains of the
type described in this parenthetical, for the trailing twelve-month period
ending on the last day of such period),

plus

(c)        the sum of the following, to the extent deducted in the computation
of net profit under clause (a)(i) above for such period: (i) Consolidated
Interest Expense, plus (ii) depreciation expense and amortization expense, plus
(iii) non-cash capital stock-based compensation to officers and employees
(including in connection with the vesting of stock options in the Borrower),
plus (iv) non-cash charges, but only to the extent not reserved for a future
cash charge, plus (v) non-cash charges related to fair value adjustments or
minus non-cash gains related to fair value adjustments, plus (vi) any
non-recurring expenses (including, without limitation, any restructuring
charges) of the Borrower and its Subsidiaries, in an aggregate amount in any
four consecutive fiscal quarter period that, when taken together with amounts
included in Consolidated Adjusted EBITDA pursuant to clause (d) below during
such four quarter period, shall not exceed the greater of (A) $70,000,000 and
(B) 22.5% of Consolidated Adjusted EBITDA determined for the applicable period
prior to giving effect to amounts added back pursuant to this clause (c)(vi) and
amounts included pursuant to clause (d) below, plus (vii) costs related to the
Aspen Acquisition including, without limitation, restructuring charges,
acquisition and integration costs, and retention bonuses; so long as such costs
(A) are set forth in reasonable detail on a certificate of a Responsible Officer
of the Borrower delivered to, and reasonably acceptable to, the Administrative
Agent and (B) do not exceed $30,000,000 during the term of this Agreement, plus
(viii) non-cash charges related to previously capitalized debt acquisition costs
plus (ix) cash charges relating to the unwinding of existing Hedge Agreements in
connection with the Transactions,

plus

(d)        the amount of “run rate” net cost savings, synergies and operating
expense reductions projected by the Borrower in good faith to be realized as a
result of specified actions taken prior to the end of such fiscal period, or
with respect to any net cost savings, synergies and/or operating expense
reductions arising solely as a result of a Permitted Acquisition which are
expected to be taken within 6 months of the closing such Acquisition (in each
case calculated on a pro forma basis as though such net cost savings, synergies
and/or operating expense reductions had been realized on the first day of such
fiscal period as if such net cost savings, synergies and

 

8



--------------------------------------------------------------------------------

operating expense reductions were realized during the entirety of such fiscal
period), in each case net of the amount of actual benefits realized during such
fiscal period from such actions; provided, that: (i) such net cost savings,
synergies and operating expense reductions (x) are reasonably identifiable,
factually supportable and expected to have a continuing impact on the operations
of the Borrower and its Subsidiaries, (y) have been determined by the Borrower
in good faith to be reasonably anticipated to be realized within 12 months
following the taking of the applicable actions giving rise thereto and (z) are
set forth in reasonable detail on a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent and (ii) the aggregate amount of
net cost savings, synergies and operating expense reductions included in
Consolidated Adjusted EBITDA pursuant to this clause (d) in any four consecutive
fiscal quarter period, when taken together with any expenses added back pursuant
to clause (c)(vi) above during such period, shall not exceed the greater of (A)
$70,000,000 and (B) 22.5% of Consolidated Adjusted EBITDA determined for the
applicable period prior to giving effect to amounts included pursuant to this
clause (d) and amounts added back pursuant to clause (c)(vi) above.

For purposes of this Agreement, Consolidated Adjusted EBITDA shall be adjusted
on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis, without
duplication, the sum of (a) all obligations for borrowed money, plus (b) all
obligations with respect to the principal component of Capital Lease
Obligations, plus (c) all obligations with respect to Disqualified Equity
Interests plus (d) all Guarantee obligations in respect of items described in
the preceding clauses (a) through (c), plus (e) all unreimbursed drawings under
outstanding letters of credit.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBIT for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense (net of non-cash interest expense) for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date. For purposes of calculating the Consolidated Interest Coverage Ratio
as of any date of determination ending prior to the expiration of four (4) full
fiscal quarters immediately following the Closing Date, Consolidated Interest
Expense shall be deemed to be Consolidated Interest Expense for the period from
the Closing Date to and including the applicable date of determination,
multiplied by a fraction equal to (i) 365 divided by (ii) the number of days
actually elapsed from the Closing Date to such applicable date of determination.

“Consolidated Interest Expense” means, for any period, interest expense of the
Borrower and its Subsidiaries as determined on a Consolidated basis, without
duplication, in accordance with GAAP, for such period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (excluding Cash Secured Credit
Facilities permitted pursuant to Section 8.1(b)) on such date minus up to
$100,000,000 of Unrestricted cash and Cash Equivalents of the Borrower and its
Domestic Subsidiaries then on hand (excluding the proceeds of Indebtedness
incurred substantially concurrently with the determination of such amount) to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (excluding Cash
Secured Credit Facilities permitted pursuant to Section 8.1(b)) on such date
that is secured by any Lien on any Property of the Borrower or any of its
Subsidiaries, minus up to $100,000,0000 of Unrestricted cash and cash
equivalents of the Borrower and its Domestic Subsidiaries then on hand
(excluding the proceeds of Indebtedness incurred substantially concurrently with

 

9



--------------------------------------------------------------------------------

the determination of such amount), to (b) Consolidated Adjusted EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date.

“Continuing Director” means (a) any member of the board of directors of the
Borrower who was a director of the Borrower on the Closing Date, and (b) any
individual who becomes a member of the board of directors of the Borrower after
the Closing Date if such individual was approved, appointed or nominated for
election to the board of directors by a majority of the Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned thereto in Section 11.24.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility and, if applicable, any Incremental Term
Loans.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to

 

10



--------------------------------------------------------------------------------

such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) has become the subject of a Bail-In
Action; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.15(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, the Swingline Lender and
each Lender.

“Disposition” has the meaning assigned thereto in Section 8.4(d).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date; provided, that, if such Equity Interests are issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such officers or employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of any such officer’s or
employee’s termination, death or disability.

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent of such amount in Dollars determined by
using the rate of exchange for the purchase of Dollars with the Alternative
Currency last provided (either by publication or otherwise provided to the
Administrative Agent or Bank of America, in its capacity as an Issuing Lender,
as applicable) by the applicable Bloomberg source (or such other publicly
available source for displaying exchange rates) on the most recent Revaluation
Date (or if such service ceases to be available or ceases to provide such rate
of exchange, the equivalent of such

 

11



--------------------------------------------------------------------------------

amount in Dollars as determined by the Administrative Agent or Bank of America,
in its capacity as an Issuing Lender, as applicable, using any method of
determination it deems appropriate in its sole discretion), and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent or Bank of America, in its
capacity as an Issuing Lender, as applicable, using any method of determination
it deems appropriate in its sole discretion. Any determination by the
Administrative Agent or Bank of America, in its capacity as an Issuing Lender,
pursuant to clauses (b) or (c) above shall be conclusive absent manifest error.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any toxic or hazardous waste or
substance or arising from alleged injury or threat of injury to public health or
the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of any toxic or hazardous waste or substance.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general

 

12



--------------------------------------------------------------------------------

or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“euro” and “€” mean the single currency of the Participating Member States.

“Event of Default” means any of the events specified in Section 9.1; provided,
that, any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Evergreen Letter of Credit” means a Letter of Credit that is subject to
automatic renewal for one year periods pursuant to the terms of the applicable
Letter of Credit Application and Section 3.11.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Asset” has the meaning assigned thereto in the Security Agreement. For
the avoidance of doubt, “Excluded Assets” shall include, in addition to such
assets as are expressly excluded from the collateral pursuant to the Security
Agreement, any CFC Debt.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect

 

13



--------------------------------------------------------------------------------

to an applicable interest in a Loan or Revolving Credit Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan or Revolving Credit Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.12(b)) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g), (d) any
United States federal withholding Taxes imposed under FATCA and (e) penalties
and interest in respect of the foregoing.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 19, 2018 (as amended prior to the date hereof) by
and among the Borrower, the lenders party thereto and Wells Fargo Bank, National
Association, as the administrative agent for the lenders thereunder.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) if applicable, the aggregate principal amount of the
Incremental Term Loans made by such Lender then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit or any Swingline Loan by
such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of Sections 1471
through 1474 of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that, if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letter” means the fee letter agreement, dated November 11, 2019, among the
Borrower, Bank of America and BofA Securities.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on April 30.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a country (or political subdivision thereof) other than the
United States.

 

14



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that, the term “Guarantee” shall not
include any liability by endorsement of instruments for deposit or collection or
similar transactions in the ordinary course of business or any customary and
reasonable indemnity obligations in effect on the Closing Date or otherwise
entered into in the ordinary course of business, including in connection with
any Acquisition or Disposition or the incurrence of Indebtedness or the issuance
of Equity Interests, in any case to the extent the subject transaction is
otherwise permitted hereby.

 

15



--------------------------------------------------------------------------------

“Guaranty Agreement” means the unconditional guaranty agreement dated as of the
Closing Date executed by the Borrower and the Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit and the Secured Parties.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means a Subsidiary of the Borrower that is not a
Material Subsidiary.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

“Incremental Facilities Limit” means the sum of, as of any date of
determination, (a) the total of (i) $250,000,000 minus (ii) the aggregate
initial principal amount (without duplication) of all Incremental Loan
Commitments and Incremental Loans, incurred on or after the Closing Date, in
reliance on clause (a)(i) of this definition prior to such date of determination
plus (b) an unlimited amount, so long as after giving effect to the incurrence
of such Incremental Loan Commitments and/or Incremental Loans (without
duplication, but assuming for such purpose that the full amount of any such
Incremental Loan Commitments are fully drawn), the Consolidated Secured Net
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter for which the Borrower was required to deliver financial statements
pursuant to Section 7.1(a) or Section 7.1(b), is equal to or less than 3.25 to
1.00 on a Pro Forma Basis.

“Incremental Lender” has the meaning assigned thereto in Section 4.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 4.13(a)(ii).

 

16



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Revolving Credit Loan” has the meaning assigned thereto in
Section 4.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 4.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 4.13(a)(i).

“Indebtedness”, as applied to any Person, means without duplication (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute Capital Lease Obligations or are Synthetic
Leases; (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (d) obligations
under conditional sale or other title retention agreements relating to property
acquired by such Person and obligations of such Person in respect of the
deferred purchase price of property or services (other than current accounts
payable and accrued liabilities incurred in the ordinary course of such Person’s
business); (e) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that Person; (f) obligations in respect of letters of credit or bankers
acceptances; (g) any advances under any factoring arrangement; (h) any net
obligations of such Person under Hedge Agreements; (i) all obligations of any
partnership or joint venture of which such Person is a member, if such Person is
legally liable for such obligations; (j) all obligations of any such Person in
respect of Disqualified Equity Interests; and (k) all Guarantees of any such
Person with respect to any of the foregoing. For the avoidance of doubt, the
obligation of any Person to pay an “earn-out” or similar contingent
consideration obligation in respect of an acquisition (whether of Equity
Interests or assets) shall not constitute “Indebtedness” until the date that is
sixty (60) days after such obligation has been deemed (and treated as) a
non-contingent liability in accordance with GAAP (including, without limitation,
in the event such earn-out or similar obligation becomes the subject of an
interest-bearing note or similar instrument). In respect of Indebtedness of
another Person secured by a Lien on the assets of the specified Person, the
amount of such Indebtedness as of any date of determination will be the lesser
of (x) the fair market value of such assets as of such date and (y) the amount
of such Indebtedness as of such date. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 11.3(b).

“Information” has the meaning assigned thereto in Section 11.10.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided, that:

(a)        the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

17



--------------------------------------------------------------------------------

(b)        if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that, if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c)        any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d)        no Interest Period shall extend beyond the Maturity Date; and

(e)        there shall be no more than five (5) Interest Periods in effect at
any time.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et. seq.).

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of any
Equity Interests of any Person, any other Acquisition or by means of a loan,
advance creating a debt, capital contribution, guaranty or other debt or equity
participation interest in any other Person, including any partnership and joint
venture interests of such Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a)(i) Bank of America (through itself or through one of
its designated Affiliates or branch offices) in its capacity as issuer of any
Letters of Credit hereunder, (ii) Wells Fargo Bank, National Association,
(through itself or through one of its designated Affiliates or branch offices)
in its capacity as issuer of any Letters of Credit hereunder, and (iii) any
other Revolving Credit Lender to the extent it has agreed in its sole discretion
to act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in its capacity as issuer of Letters of Credit hereunder; provided,
that, the total number of Issuing Lenders under this clause (a) shall not exceed
four (4) and (b) solely with respect to the Existing Letters of Credit, Wells
Fargo Bank, National Association, in its capacity as issuer thereof.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to the amount
set forth opposite the name of each such Issuing Lender on Schedule 2.1C (as
such schedule may be updated from time to time after the Closing Date in
connection with any Revolving Credit Lender becoming an Issuing Lender to
reflect the L/C Commitment of such new Issuing Lender). Any such amount may be
changed after the Closing Date in a written agreement between the Borrower and
such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution) and, in connection therewith, Schedule 2.1C
may be updated to reflect such updated

 

18



--------------------------------------------------------------------------------

amount; provided, that, the L/C Commitment with respect to any Person that
ceases to be an Issuing Lender for any reason pursuant to the terms hereof shall
be $0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $50,000,000 and (b) the Aggregate
Revolving Credit Commitment.

“LCA Election” has the meaning assigned thereto in Section 1.13.

“LCA Test Date” has the meaning assigned thereto in Section 1.13(c).

“Lender” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, pursuant to Section 4.13 or pursuant to other
documentation executed in accordance with this Agreement, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Letters of Credit
issued by Bank of America, in its capacity as an Issuing Lender may be issued in
Dollars or any Alternative Currency. Letters of Credit issued by any Issuing
Lender other than Bank of America shall be issued only in Dollars.

“Leverage Ratio Increase” has the meaning assigned thereto in Section 8.11(c).

“LIBOR” has the meaning specified in the definition of LIBOR Rate.

“LIBOR Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 4.8(d),

(a)        for any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page

 

19



--------------------------------------------------------------------------------

(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
with a term of one month commencing that day; and

(c)        if the LIBOR Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon clause
(a) of the definition of LIBOR Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Permitted Indebtedness, and (c) is not conditioned on
the availability of, or on obtaining, third-party financing.

“Liquidity” means, as of any date of determination, an amount equal to the total
of (a) the aggregate amount of Unrestricted and unencumbered (other than Liens
securing the Secured Obligations) (i) cash and Cash Equivalents, and
(ii) Marketable Securities (excluding any Marketable Securities that are then
held in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans), in each case then held by the Borrower and its
Subsidiaries, plus (b) the Aggregate Revolving Credit Commitment as of that
date, minus (c) the aggregate outstanding Revolving Extensions of Credit as of
that date.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Fee
Letter, and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement, any Secured Cash Management
Agreement and any Secured Permitted Letter of Credit Issuer Document).

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and, if applicable, any Incremental Term Loans and “Loan” means
any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

20



--------------------------------------------------------------------------------

“Marketable Securities” means, when used in connection with any Person, that
Person’s Investments, excluding Investments in real estate, that are (a) traded
on (i) a U.S. national securities exchange, (ii) on the comparable securities
exchanges located in London, England, Paris, France, Hong Kong, People’s
Republic of China, Tokyo, Japan and Frankfurt, Germany and (iii) any other
comparable non-U.S. exchange approved by the Administrative Agent (in
consultation with the Lenders), (b) reported through the National Association of
Securities Dealers Automated Quotation National Market System or comparable
non-U.S. established over-the-counter trading system approved by the
Administrative Agent (in consultation with the Lenders), (c) traded on a U.S.
commodities exchange or on a comparable non-U.S. commodities exchange approved
by the Administrative Agent (in consultation with the Lenders), or (d) regularly
traded on an over-the-counter basis and susceptible of obtaining bid offers and
prices by contacting the trading desks of at least three nationally recognized
securities or commodities trading companies, and in each case which are not (or
after exercise of immediately exercisable registration rights of such Person
would not be) subject to restrictions on transfer as a result of applicable
contract provisions, the provisions of the Securities Act, (or regulations
thereunder), or other Applicable Law.

“Material Acquisition” means any Permitted Acquisition having aggregate cash
consideration (including cash, Cash Equivalents and other deferred payment
obligations) in excess of $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the financial condition, operations, assets, business or
properties of the Borrower and its Material Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Credit Parties to punctually pay
or perform their obligations under any Loan Document, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Credit Party of any Loan Document to which it is a party.

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

“Material Non-TP Subsidiary” means a Material Subsidiary of the Borrower that is
not a Tax Preferred Subsidiary.

“Material Subsidiary” means (a) each Subsidiary identified as a “Material
Subsidiary” on Schedule 6.2, (b) each Domestic Subsidiary of the Borrower
(excluding Korn Ferry GP Ventures LLC, a Delaware limited liability company, and
Korn Ferry GP Ventures 2 LLC, a Delaware limited liability company) and (c) any
other Subsidiary of the Borrower that holds total assets (excluding intercompany
Indebtedness owing from the Borrower or any of its Subsidiaries) with a book
value of more than $50,000,000; provided, that: (i) any Subsidiary that,
directly or indirectly, owns a majority of the Equity Interests of a Subsidiary
that is a Material Subsidiary under clauses (a), (b) or (c) above shall be a
Material Subsidiary for so long as it continues to own such Equity Interests,
(ii) the Borrower may designate (in a writing delivered to the Administrative
Agent) a Subsidiary as a Material Subsidiary notwithstanding that such
Subsidiary would not otherwise constitute a Material Subsidiary, and (iii) other
than with respect to a Subsidiary that is a Material Subsidiary solely as a
result of a designation by the Borrower pursuant to clause (ii) of this proviso,
once a Subsidiary becomes a Material Subsidiary (including on the Closing Date)
it may not be reclassified or re-designated as an Immaterial Subsidiary.

“Maturity Date” means the earliest to occur of (a) December 16, 2024, (b) the
date of termination of the Aggregate Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, and (c) the date of termination of the Aggregate
Revolving Credit Commitment pursuant to Section 9.2(a).

“Maximum Permitted Net Leverage Ratio” has the meaning assigned thereto in
Section 8.11(a).

 

21



--------------------------------------------------------------------------------

“Maximum Permitted Secured Net Leverage Ratio” has the meaning assigned thereto
in Section 8.11(b).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lenders with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Note” means a Revolving Credit Note or a Swingline Note, as the context may
require.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

22



--------------------------------------------------------------------------------

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP
(subject to Section 1.3(c)), any lease of Property (whether real, personal or
mixed) by such Person as lessee which is classified as and accounted for as an
operating lease under GAAP.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.9(d).

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Plan, other than a Multiemployer Plan, which is subject
to the provisions of Title IV of ERISA or Section 412 of the Code and which
(a) is maintained, funded or administered for the employees of any Credit Party
or any ERISA Affiliate or (b) has at any time within the preceding seven
(7) years been maintained, funded or administered for the employees of any
Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition of a Person (each, an “Acquired
Person”) or any Acquisition of assets, a division or business unit or a location
(each such Acquisition being an Acquisition of “Acquired Assets”); provided,
that, each of the following conditions is satisfied with respect to such
Acquisition, which in the case of a Limited Conditionality Acquisition shall be
subject to Section 1.13:

(a)        such Acquired Person is engaged primarily in (or the Acquired Assets
are useful in) the same or reasonably related line(s) of business as the
Borrower and its Material Subsidiaries, taken as a whole;

(b)        within the periods provided therein, the provisions of Section 7.12
and/or Section 7.15, as applicable, are satisfied with respect to such Acquired
Person and/or such Acquired Assets, to the extent applicable;

 

23



--------------------------------------------------------------------------------

(c)        such Acquisition is not opposed by the board of directors or
equivalent governing body of the Acquired Person;

(d)        if the aggregate consideration paid or to be paid with respect to
such Acquisition equals or exceeds $50,000,000, the Borrower shall have
delivered to the Administrative Agent prior written notice of such Acquisition,
which notice shall provide the Administrative Agent with a reasonably detailed
description of the proposed Acquisition;

(e)        at the time of such Acquisition, no Default or Event of Default shall
exist and no Default or Event of Default would occur as a result thereof on a
Pro Forma Basis immediately after giving effect to such Acquisition;

(f)        the Acquisition shall have been consummated in compliance in all
material respects with all Applicable Laws;

(g)        after giving effect to the Acquisition and the purchase price to be
paid in connection therewith, Liquidity shall not be less than $50,000,000;

(h)        no later than five (5) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and detail reasonably satisfactory to the Administrative
Agent, that the Borrower is in compliance on a Pro Forma Basis with each
covenant contained in Section 8.11;

(i)        the aggregate amount of consideration paid with respect to all
Acquisitions made by Material Subsidiaries that are not Credit Parties or of
Acquired Persons that do not become Credit Parties and Acquired Assets that are
not owned by Credit Parties shall not exceed $100,000,000 in any Fiscal Year and
$300,000,000 in the aggregate over the term of this Agreement; provided, that,
with respect to any Acquisition involving both Acquired Persons that become
Credit Parties and Acquired Persons that do not become Credit Parties (or
Acquired Assets that are owned by Credit Parties and Acquired Assets that are
not owned by Credit Parties), the purchase price of such Acquisition shall be
allocated amongst such Acquired Persons (or Acquired Assets) in accordance with
a third party valuation, if any, or otherwise as determined by the Borrower in
good faith and, if requested by the Administrative Agent, with delivery to the
Administrative Agent of reasonable supporting calculations; and

(j)        if the aggregate consideration paid or to be paid with respect to
such Acquisition equals or exceeds $50,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
certifying that all of the requirements set forth above have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
Acquisition.

“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.

“Permitted Encumbrances” means:

(a)        any Liens in existence on the Closing Date and described on Schedule
8.2, and any renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness permitted pursuant to Section 8.1(d)); provided, that,
the scope of any such Lien shall not be increased, or otherwise

 

24



--------------------------------------------------------------------------------

expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Closing Date, except for products and proceeds
of the foregoing;

(b)        Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);

(c)        Liens for taxes, fees, assessments or other governmental charges or
levies either not delinquent or being contested in good faith by appropriate
proceedings and for which the Borrower maintains adequate reserves;

(d)        purchase money Liens, whether now existing or hereafter arising
(including those arising out of a Capital Lease Obligation or a Synthetic
Lease) (i) on equipment and software acquired or held by the Borrower incurred
for financing the acquisition of the equipment and software, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment and software;

(e)        leases or subleases and licenses or sublicenses granted in the
ordinary course of business;

(f)        Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 9.1(j);

(g)        Liens in favor of financial institutions arising in connection with
the Borrower’s deposit accounts held at such institutions to secure standard
fees for deposit services charged by, but not financing made available by, such
institutions;

(h)        Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens incurred in the ordinary course of business
for sums not overdue more than sixty (60) days;

(i)        Liens (other than any Lien created by Section 4068 of ERISA and
securing an obligation of any employer or employers which is delinquent)
incurred or deposits or pledges made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance and other types of
social security, or to secure the performance of bids, leases, customs, tenders,
statutory obligations, surety and appeal bonds, payment and performance bonds,
return-of-money bonds and other similar obligations (not incurred in connection
with the borrowing of money or the obtaining of advances or credits to finance
the purchase price of property);

(j)        easements, rights-of-way, restrictions, covenants, conditions and
other Liens incurred, licenses and sublicenses and other similar rights granted
to others in the ordinary course of business and not, individually or in the
aggregate, materially interfering with the ordinary conduct of the business of
the applicable Person;

(k)        Liens which are incidental to the conduct of the Borrower’s business
or the ownership of its property and assets (including, without limitation,
leases entered into in the ordinary course of business) and which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially impair the ordinary
conduct of the business of the applicable Person;

 

25



--------------------------------------------------------------------------------

(l)        Liens securing Indebtedness incurred and used to finance insurance
premiums; provided, that, the property encumbered thereby shall be limited to
the proceeds of any such insurance policies;

(m)        any (i) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

(n)        any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

(o)        Liens arising from UCC financing statement filings regarding
Operating Leases and consignments;

(p)        Liens consisting of rights of set-off or bankers’ liens or amounts on
deposit, including, without limitation, in respect of Cash Management Agreements
and similar arrangements in the ordinary course of business, and Guarantees
thereof;

(q)        Liens on cash deposits (and the accounts containing solely such cash
deposits) held by and in favor of other financial institutions arising from or
in connection with letters of credit or guarantees issued by such other
financial institutions on behalf of the Borrower and/or its Subsidiaries and
permitted by (i) clause (j) of the definition of Permitted Indebtedness or
(ii) Section 8.1(b) and Liens arising under Applicable Law in favor of the
issuers of such letters of credit on the documentation presented under any such
letters of credit;

(r)        Liens on any Indebtedness of a Material Subsidiary permitted pursuant
to clause (c) of the definition of Permitted Indebtedness, so long as such Liens
(i) are in existence at time of the applicable Permitted Acquisition and not
created in contemplation thereof and (ii) do not extend to assets not subject to
such Liens at the time of Permitted Acquisition (other than improvements
thereon, after acquired property and the proceeds thereof), including, without
limitation, the assets of the Borrower or any other Subsidiary;

(s)        other Liens securing obligations or liabilities in an aggregate
amount not to exceed $50,000,000 at any time outstanding; and

(t)        Liens securing Indebtedness permitted under clause (o) of the
definition of Permitted Indebtedness; provided, that, such Liens do not at any
time encumber any property other than the Subject Receivables sold (or intended
to be sold) pursuant to a Disposition permitted by Section 8.4(d)(xiv).

“Permitted Indebtedness” means, without duplication:

(a)        the Obligations;

(b)        Indebtedness not to exceed $25,000,000 in the aggregate in any Fiscal
Year of the Borrower secured by a Lien permitted pursuant to clause (d) of the
definition of Permitted Encumbrances; provided, that, such Indebtedness does not
exceed the cost of the equipment and related software financed with such
Indebtedness;

 

26



--------------------------------------------------------------------------------

(c)        Indebtedness of a Material Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed by the Borrower or a Material
Subsidiary pursuant to a Permitted Acquisition), so long as such Indebtedness
(i) was not incurred in connection with, or in contemplation of, such Permitted
Acquisition, (ii) to the extent it is secured by a Lien, does not, when
aggregated with all other secured Indebtedness acquired or assumed under this
clause (c), exceed $40,000,000 in the aggregate at any time outstanding and
(iii) neither the Borrower nor any Subsidiary thereof (other than such Acquired
Person) is an obligor with respect to such Indebtedness;

(d)        Indebtedness owing under Cash Management Agreements incurred in the
ordinary course of business;

(e)        Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

(f)        Indebtedness owing under Hedge Agreements entered into (i) in order
to manage existing or anticipated interest rate, exchange rate or commodity
price risks and not for speculative purposes and (ii) in connection with an
accelerated share repurchase that is not otherwise prohibited hereunder;

(g)        Indebtedness constituting Investments in the form of intercompany
loans and advances to the extent permitted by Section 8.3 and the definition of
Permitted Investments; provided, that: (i) with respect to any such Indebtedness
owing from a Credit Party to a Non-Guarantor Subsidiary such Indebtedness shall
be subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent and (ii) with respect to any such Indebtedness owing from a
Non-Guarantor Subsidiary to a Credit Party, such Indebtedness shall, if
evidenced by a note, be pledged and delivered to the Administrative Agent to the
extent required by the Security Documents;

(h)        Indebtedness of the Borrower owed to current and former directors,
officers and employees pursuant to deferred compensation, severance and
retirement plans and similar obligations, so long as such Indebtedness arises in
the ordinary course of business;

(i)        unsecured Indebtedness (including unsecured Subordinated
Indebtedness) of the Borrower or any other Credit Party; provided, that: (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Indebtedness; (ii) after giving effect to the
incurrence of such Indebtedness and the receipt and application of the proceeds
thereof, the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 8.11 (determined based on the financial
information received for the fiscal quarter most recently ended prior to the
date of incurrence of such Indebtedness for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.1, Section 7.1(a) or
Section 7.1(b), as applicable, and assuming the funding in full of such
Indebtedness and, if applicable, giving effect to Section 1.13); (iii) such
Indebtedness does not mature, require any scheduled payment of principal,
require any mandatory payment, redemption or repurchase prior to the date that
is 91 days after the latest of the maturity dates of the Aggregate Revolving
Credit Commitment and Loans in effect at the time of issuance or incurrence of
such Indebtedness (other than a customary mandatory prepayment or mandatory
offer to repurchase in connection with a change of control or asset sale that
permits a required prepayment of the Loans (or any of them) or required
reduction of the Aggregate Revolving Credit Commitment); provided, that, any
Indebtedness that automatically converts to, or is exchangeable into, notes or
other Indebtedness that satisfy the requirements of this clause (iii) shall be
deemed to satisfy this condition so long as

 

27



--------------------------------------------------------------------------------

the Borrower or applicable Credit Party irrevocably agrees at the time of the
issuance thereof to take all actions necessary to convert or exchange such
Indebtedness; (iv) the covenants with respect to such Indebtedness, when taken
as a whole, are not materially more restrictive to the Borrower and its Material
Subsidiaries than those herein (taken as a whole); and (v) such Indebtedness
does not include any financial performance “maintenance” covenants (whether
stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or cross-defaults (but may include
cross-payment defaults and cross-defaults at the final stated maturity thereof
and cross-acceleration) and is not guaranteed by or otherwise recourse to any
Person or the assets of any Person that is not a Credit Party;

(j)        (i) Indebtedness consisting of a Bank Guarantee to the extent a
Letter of Credit has been issued and is outstanding hereunder to support the
Borrower or its Subsidiary’s obligations (including any reimbursement
obligations) in respect of such Bank Guarantee and (ii) Indebtedness consisting
of, arising from or in connection with, letters of credit or guarantees issued
by other financial institutions on behalf of the Borrower and/or its
Subsidiaries (including any issued pursuant to any Secured Permitted Letter of
Credit Issuer Document) in an aggregate amount not at any time exceeding
$35,000,000;

(k)        Indebtedness consisting of financing of company owned life insurance
premiums in the ordinary course of business; provided, that, such Indebtedness
is supported by the cash value of the underlying policies;

(l)        Indebtedness arising from customary agreements providing for
contingent indemnification, adjustment of purchase price or similar obligations,
or guarantees of letters of credit, surety bonds or performance bonds securing
any obligations of any of the Credit Parties and their Subsidiaries pursuant to
such agreements, in any case incurred in connection with the disposition of any
business, assets or Equity Interests of any of the Credit Parties and their
Subsidiaries (other than guarantees of Indebtedness incurred, assumed or
acquired by any Person acquiring all or any portion of such business, assets or
Equity Interests of any of the Credit Parties and their Subsidiaries in
connection with such disposition) otherwise permitted hereunder;

(m)        other Indebtedness in an aggregate amount not to exceed $50,000,000
at any time outstanding;

(n)        Guarantees with respect to any of the foregoing (other than
(i) Indebtedness permitted pursuant to clause (c) of this definition and
(ii) Indebtedness permitted pursuant to clause (m) of this definition to the
extent such Indebtedness is Indebtedness of a Person that is not a Credit
Party); provided, that, if the Indebtedness being Guaranteed is Subordinated
Indebtedness then the Guarantee shall be subordinated on the same basis; and

(o)        any transaction permitted under Section 8.4(d)(xiv), but only so long
as (i) such transaction at any time constitutes Indebtedness, (ii) such
transaction was permitted under Section 8.4(d)(xiv) at the time of the proposed
Disposition in connection with such transaction and (iii) the aggregate amount
of such Indebtedness in any Fiscal Year shall not exceed ten percent (10.0%) of
the book value of all accounts receivable of the Borrower and its Subsidiaries
as of the immediately prior Fiscal Year end.

“Permitted Investments” means, collectively, the following:

(a)        Investments in cash and Cash Equivalents;

 

28



--------------------------------------------------------------------------------

(b)        Investments in Marketable Securities (including Marketable Securities
held in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans) made in the ordinary course of business and
otherwise in a manner substantially consistent with prior practices;

(c)        Investments in Credit Parties;

(d)        Investments by Material Subsidiaries that are not Credit Parties in
other Subsidiaries that are not Credit Parties;

(e)        so long as no Default or Event of Default exists at the time of the
making thereof, other Investments in Subsidiaries that are not Credit Parties so
long as the aggregate amount of any such Investments does not exceed $50,000,000
during any Fiscal Year of the Borrower or $100,000,000 in the aggregate during
the term of this Agreement;

(f)        Investments in an aggregate amount equal to the amount of
compensation deferred by directors, officers and employees of the Borrower
pursuant to any arrangement permitted under clause (h) of the definition of
Permitted Indebtedness;

(g)        Investments by the Borrower or any of its Material Subsidiaries that
constitute Permitted Acquisitions;

(h)        Investments of any Person that becomes a Subsidiary after the Closing
Date; provided, that: (i) such Investments exist at the time such Person becomes
a Subsidiary, (ii) neither the Borrower nor any Subsidiary (other than such new
Subsidiary) shall be obligated in respect of such Investments, and (iii) such
Investments were not made in anticipation of such Person becoming a Subsidiary;

(i)        Investments consisting of the non-cash consideration received by the
Borrower or any Material Subsidiary in connection with any Disposition not
prohibited by this Agreement;

(j)        Investments under Hedge Agreements permitted to be entered into in
accordance with this Agreement;

(k)        Investments representing retention loans made in the ordinary course
of business of the Borrower and its Material Subsidiaries; provided, that, the
aggregate principal amount of all such Investments constituting retention loans
shall not exceed the aggregate principal amount of retention loans approved by
the compensation committee of the Borrower;

(l)        to the extent not otherwise permitted by the foregoing, Investments
consisting of the conversion of Indebtedness in the form of intercompany loans
and advances into Qualified Equity Interests, including the transfer of an
intercompany loan by a Credit Party to a non-Credit Party, in each case, to the
extent the underlying intercompany loans or advances arose (i) in the ordinary
course of business between the Borrower and any Subsidiary or between a
Subsidiary of the Borrower and another Subsidiary or (ii) in connection with a
Permitted Acquisition;

(m)        Investments (other than Acquisitions); provided, that, after giving
effect to any such Investment and any Indebtedness incurred in connection
therewith on a Pro Forma Basis (i) no Default or Event of Default then exists or
would result therefrom, (ii) the Consolidated Net Leverage Ratio shall be no
greater than 4.00 to 1.00 and (iii) Liquidity shall not be less than
$50,000,000;

 

29



--------------------------------------------------------------------------------

(n)        to the extent constituting Investments, purchases of assets in the
ordinary course of business; Restricted Payments permitted pursuant to
Section 8.5; and Guarantees permitted pursuant to clause (n) of the definition
of Permitted Indebtedness;

(o)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(p)        to the extent constituting Investments, prepaid expenses or leases,
workers’ compensation, utility, performance and other similar deposits provided
to third parties in the ordinary course of business; and

(q)        Permitted Restructurings.

For purposes of determining the amount of any Investment outstanding for
purposes of this definition and Section 8.3, such amount shall be deemed to be
the amount of such Investment when made, purchased or acquired (without
adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested).

“Permitted Letter of Credit Issuer” means any Person that, (a) at the time it
enters into a Permitted Letter of Credit Issuer Document with a Credit Party, is
a Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Permitted Letter of Credit Issuer Document with a Credit Party, in each
case in its capacity as a party to such Permitted Letter of Credit Issuer
Document.

“Permitted Letter of Credit Issuer Document” means, with respect to any
Indebtedness incurred by a Credit Party that is permitted pursuant to clause
(j)(ii) of the definition of Permitted Indebtedness set forth in Section 1.1,
any document, agreement or instrument entered into in connection with such
Indebtedness, including any letter of credit application or letter of credit in
connection therewith.

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Borrower are
converted, restructured or reorganized, whether by (a) transfer, (b)
acquisition, (c) contribution, (d) merger, (e) consolidation, (f) voluntary
dissolution, (g) liquidation, (h) recapitalization, (i) change in identity,
form, or place of organization, or (j) otherwise, in each case the result of
which may cause a direct or indirect sale, assignment or transfer of Equity
Interests and/or other assets between and among the Borrower and/or various
Subsidiaries of the Borrower; provided, that: (i) immediately prior to or after
giving effect to any such transaction or series of transactions, no Default or
Event of Default shall have occurred and be continuing; (ii) immediately after
giving effect to any such transaction or series of transactions, there shall be
no material reduction in Liquidity; (iii) immediately after giving effect to
such transaction or series of transactions, Liquidity shall not be less than
$50,000,000; (iv) in any Fiscal Year, after giving effect to all such
transactions or series of transactions in such Fiscal Year, the aggregate book
value of the total assets of the Credit Parties, taken as a whole (other than
assets of a Credit Party consisting of the book value of Equity Interests issued
by a Subsidiary that is not a Credit Party and Excluded Assets), shall not be
reduced by more than 10% of the book value of the total assets of the Credit
Parties, taken as whole (other than assets of a Credit Party consisting of the
book value of Equity Interests issued by a Subsidiary that is not a Credit Party
and Excluded Assets), as of the immediately preceding Fiscal Year end; (v) the
following shall be true and correct of each such transaction or series of
transactions: (A) in the good faith determination of the Borrower, such
transaction or series of transactions

 

30



--------------------------------------------------------------------------------

is not materially disadvantageous to the Administrative Agent and the Lenders;
and (B) such transaction, or series of transactions, will result in a non-de
minimis, factually supportable and reasonably identifiable tax, operational or
other business benefit to the Borrower and its Subsidiaries during the term of
the Credit Facility; (vi) not less than ten (10) Business Days prior to any such
transaction or series of transactions (or such later date as may be approved by
the Administrative Agent in its sole discretion) (other than any transaction or
series of transactions that involves the transfer solely of assets that are
assets of a Credit Party consisting of Equity Interests issued by a Subsidiary
that is not a Credit Party and/or Excluded Assets), the Borrower shall deliver
to the Administrative Agent written notice, which such notice shall include the
Borrower’s good faith estimate the aggregate book value of the total assets of
the Credit Parties, taken as a whole (other than assets of a Credit Party
consisting of the book value of Equity Interests issued by a Subsidiary that is
not a Credit Party and Excluded Assets) that are to be transferred in such
transaction or series of transactions; and (vii) unless waived by the
Administrative Agent, in the case of any such transaction or series of
transactions that involves the transfer of assets (other than assets of a Credit
Party consisting of Equity Interests issued by a Subsidiary that is not a Credit
Party and Excluded Assets) owned by a Credit Party with a book value in excess
of $2,000,000, the Borrower shall deliver to the Administrative Agent not less
than ten (10) Business Days prior to any such transaction or series of
transactions (or such later date as may be approved by the Administrative Agent
in its sole discretion), the following, in each case in form and detail
reasonably satisfactory to the Administrative Agent: (A) a written description
of the restructuring steps (including the pre and post restructuring
organization chart) to such transaction or series of transactions; and (B) a
certification of a Responsible Officer certifying that all of the requirements
set forth in clause (v) above have been satisfied as of the date of consummation
of such transaction or series of transactions. For the avoidance of doubt, the
calculation of any reduction in total assets in any Fiscal Year that is
described in clause (iv) above shall be determined after giving effect to the
receipt by the Credit Parties of any assets (other than assets of a Credit Party
consisting of the book value of Equity Interests issued by a Subsidiary that is
not a Credit Party and Excluded Assets) in any such transactions or series of
transactions during the applicable Fiscal Year.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning assigned thereto in Section 6.8.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

“Prime Rate” means the rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Pro Forma Basis” means, for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

(a)        for purposes of calculating Consolidated Adjusted EBITDA, all income
statement items (whether positive or negative) attributable to the Property or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative)

 

31



--------------------------------------------------------------------------------

attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided, that, such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact); and

(b)        in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned thereto in Section 7.2.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned thereto in Section 11.24.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

32



--------------------------------------------------------------------------------

“Removal Effective Date” has the meaning assigned thereto in Section 10.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 4.8(d).

“Replacement Rate Conforming Changes” means, with respect to any proposed
Replacement Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such Replacement Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Replacement Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
Aggregate Revolving Credit Commitment of all of the Revolving Credit Lenders or,
if the Aggregate Revolving Credit Commitment has been terminated, any
combination of Revolving Credit Lenders holding more than fifty percent (50%) of
the aggregate Extensions of Credit under the Revolving Credit Facility;
provided, that, the Revolving Credit Commitment of, and the portion of the
Extensions of Credit under the Revolving Credit Facility, as applicable, held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided, that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 8.5.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) the date that is two (2) Business Days prior to each date of
issuance or extension of a Letter of Credit denominated in an Alternative
Currency, (b) the date that is two (2) Business Days prior to each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by Bank of America, in its capacity as an Issuing Lender under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or Bank of America, in its capacity as an
Issuing Lender, shall determine or the Required Revolving Credit Lenders shall
require.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as the context may require, as to any
Revolving Credit Lender, the obligation of such Revolving Credit Lender to make
Revolving Credit Loans to, and to purchase participations in L/C Obligations and
Swingline Loans for the account of, the Borrower hereunder in an aggregate
principal amount at any time outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 4.13). The initial Revolving Credit
Commitment of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 2.1.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Aggregate Revolving Credit
Commitment has terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The Revolving Credit
Commitment Percentage of each Revolving Credit Lender on the Closing Date is set
forth opposite the name of such Lender on Schedule 2.1.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and the Dollar Amount of such Revolving Credit Lender’s
participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding Dollar Amount thereof on such date after giving
effect to any Extensions of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) the Dollar Amount of any Letter of Credit then outstanding or
(c) any Swingline Loan then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

34



--------------------------------------------------------------------------------

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s List of Specially Designated Nationals and OFAC’s Consolidated Non-SDN
List), the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury (including Her Majesty’s Treasury’s
Consolidated List of Financial Sanctions Targets), or any other relevant
sanctions authority, (b) any Person located, operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means any and all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning assigned thereto in
Section 4.8(d).

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (ii) any Secured Cash Management Agreement and
(iii) any Secured Permitted Letter of Credit Issuer Document; provided, that,
the “Secured Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.

“Secured Permitted Letter of Credit Issuer Document” means any Permitted Letter
of Credit Issuer Document between or among any Credit Party and any Permitted
Letter of Credit Issuer.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, the Permitted
Letter of Credit Issuers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Security Agreement” means the security agreement dated as of the Closing Date
and executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties.

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

 

35



--------------------------------------------------------------------------------

“Senior Unsecured Note Documents” means that certain indenture, dated as of the
Closing Date, by and between the Borrower and Wells Fargo Bank, N.A., as
trustee, and all other certificates, agreements, documents and instruments
executed and delivered in connection therewith.

“Senior Unsecured Notes” means those certain senior unsecured notes due 2027
issued by the Borrower pursuant to the Senior Unsecured Note Documents.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of $15,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Transactions, (d) any incurrence or repayment of
Indebtedness, and (e) any other event that by the terms of the Loan Documents
requires calculation on a Pro Forma Basis.

“Subject Receivable” means an account receivable owing to the Borrower or any of
its Material Subsidiaries with respect to goods sold or services rendered by the
Borrower or such Material Subsidiary in the ordinary course of business, as the
case may be, including (a) all security interests or Liens and property subject
to such security interests or Liens securing or purporting to secure payment of
such account receivable and all Supporting Obligations relating solely to such
accounts receivable, (b) tax refunds and proceeds of insurance, other agreements
or arrangements of whatever character supporting or securing the payment of such
accounts receivable, (c) all rights and causes of action of the Borrower or such
Material Subsidiary against the applicable Account Debtors of such accounts
receivable and (d) all books, records and other information related to such
accounts receivable or the applicable Account Debtor.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers

 

36



--------------------------------------------------------------------------------

of such corporation, partnership, limited liability company or other entity is
at the time owned by (directly or indirectly) or the management is otherwise
controlled by (directly or indirectly) such Person (irrespective of whether, at
the time, Equity Interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Non-TP Subsidiaries of the Borrower in existence on the Closing Date or which
become a party to the Guaranty Agreement pursuant to Section 7.12.

“Supported QFC” has the meaning assigned thereto in Section 11.24.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $30,000,000 and (b) the Aggregate
Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Preferred Subsidiary” means (a) a Subsidiary of the Borrower that is a
controlled foreign corporation (within the meaning of Section 957(a) of the
Code), (b) any Subsidiary that is owned directly or indirectly by an entity
described in clause (a) of this definition, (c) any Subsidiary of the Borrower
substantially all of the assets of which consist, directly or indirectly, of
(i) Equity Interests or other securities of one or more entities described in
clause (a) of this definition (or are treated as consisting of such assets for
U.S. federal income tax purposes) and/or (ii) any Indebtedness or accounts
receivable owed by any entity described in clause (a) of this definition or
treated as owed by any such entity for U.S. federal income tax purposes (any
such Indebtedness or accounts receivable, “CFC Debt”) and (d) a Foreign
Subsidiary of the Borrower which is treated as a disregarded entity or
partnership for United States tax purposes pursuant to the entity classification
rules under Section 7701 of the Code.

 

37



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$50,000,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure and, if applicable,
Incremental Term Loans of such Lender at such time.

“Trade Date” has the meaning assigned thereto in Section 11.9(b)(i)(B).

“Transactions” means, collectively, (a) the refinancing of Indebtedness
outstanding under the Existing Credit Agreement, which refinancing shall include
termination of all commitments under the Existing Credit Agreement and the
termination or release of any security interests or guaranties granted in
connection with the Existing Credit Agreement, (b) the Extensions of Credit to
be made on the Closing Date, (c) the issuance of the Senior Unsecured Notes and
the incurrence of Indebtedness on the Closing Date in connection therewith and
(d) the payment on the Closing Date of the fees and expenses incurred in
connection with the foregoing, including the issuance of the Senior Unsecured
Notes and the entering into of the Credit Facility.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

 

38



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Unrestricted” means, when referring to cash and Cash Equivalents of the
Borrower and its Subsidiaries, that such cash and Cash Equivalents (a) do not
appear or would not be required to appear as “restricted” on the financial
statements of the Borrower or any such Subsidiary (unless related to the Loan
Documents or the Liens created thereunder), (b) are not subject to a Lien in
favor of any Person other than the Administrative Agent under the Loan Documents
and Liens constituting Permitted Encumbrances in favor of any depository bank in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account, (c) are assets of the Borrower
or a Subsidiary that is a Domestic Subsidiary and are held in bank accounts or
securities accounts located in the United States and (d) are not otherwise
unavailable to the Borrower or such Subsidiary.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolutions Regimes” has the meaning assigned thereto in
Section 11.24.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;”

 

39



--------------------------------------------------------------------------------

the words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.

SECTION 1.3    Accounting Terms.

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 7.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)        If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, unless
and until so amended by an amendment, if any, requested pursuant to this
Section 1.3(b), (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)        Notwithstanding anything to the contrary contained in this Agreement,
in the event of an accounting change occurring after June 15, 2016 requiring all
leases to be capitalized, only those leases that would have constituted capital
leases on June 15, 2016 (assuming for purposes hereof that they were in
existence on June 15, 2016) shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith (provided, that, all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

(d)        Any provision of this Agreement (including, for the avoidance of
doubt, clause (h) in the proviso to the definition of “Permitted Acquisition” in
Section 1.1) that requires compliance on a Pro Forma Basis with (i) the
Consolidated Net Leverage Ratio set forth in Section 8.11(a) and/or (ii) the
Consolidated Secured Net Leverage Ratio set forth in Section 8.11(b) shall, in
each case, be deemed to include any Leverage Ratio Increase then in effect
pursuant to Section 8.11(c).

SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the

 

40



--------------------------------------------------------------------------------

result to one place more than the number of places by which such ratio or
percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Interstate
Commerce Act or any of the foreign assets control regulations of the United
States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Amount that is equal to the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

SECTION 1.9    Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount
of any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

SECTION 1.10  Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.1, 8.2, 8.3, 8.4(d) and 8.5, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Adjusted EBITDA in the most recent
annual financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 7.1(a). Notwithstanding the foregoing, for purposes of
determining compliance with Sections 8.1, 8.2 and 8.3, with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no breach
of any basket contained in such sections shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided, that, for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

SECTION 1.11  Currency Equivalents.

(a)        For purposes hereof, the applicable outstanding amount of Letters of
Credit and L/C Obligations (including, without limitation, all Alternative
Currency Letters of Credit) shall be deemed to refer to the Dollar Amount
thereof.

 

41



--------------------------------------------------------------------------------

(b)        All Loans made under this Agreement, including, without limitation,
Loans made to refund drawings made under Alternative Currency Letters of Credit,
shall be made only in Dollars.

(c)        Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or Bank of America, in its capacity as an Issuing
Lender, as applicable.

SECTION 1.12    Divisions. Any reference herein to a merger, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person).

SECTION 1.13    Limited Conditionality Acquisitions. In the event that the
Borrower notifies the Administrative Agent in writing that any proposed
Acquisition is a Limited Conditionality Acquisition and that the Borrower wishes
to test the conditions to such Acquisition and the Indebtedness that is to be
used to finance such Acquisition in accordance with this Section (with such
election to be made on or prior to the date on which the definitive agreements
for such Limited Conditionality Acquisition are executed by the Borrower or its
applicable Subsidiary (any such election, an “LCA Election”)), then, so long as
agreed to by the lenders providing such Indebtedness, the following provisions
shall apply:

(a)        any condition to such Acquisition or such Indebtedness that requires
that no Default or Event of Default shall have occurred and be continuing at the
time of such Acquisition or the incurrence of such Indebtedness, shall be
satisfied if (i) no Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Acquisition and
(ii) no Event of Default under any of Sections 9.1(a) or 9.1(g) shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith (including
such additional Indebtedness);

(b)        any condition to such Acquisition or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness shall be subject to customary “SunGard” or other customary
applicable “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Conditionality Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all such representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Acquisition;

 

42



--------------------------------------------------------------------------------

(c)        any financial ratio test or condition, shall be tested as of the date
of execution of the definitive agreement with respect to such Limited
Conditionality Acquisition (the “LCA Test Date”), after giving effect to the
relevant Limited Conditionality Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis and, for the avoidance of doubt, if any of
such ratios are exceeded or conditions are not met following the LCA Test Date,
but prior to the closing of such Limited Conditionality Acquisition, as a result
of fluctuations in such ratio or amount including due to fluctuations in
Consolidated Adjusted EBITDA of the Borrower or the Person subject to such
Limited Conditionality Acquisition, at or prior to the consummation of the
relevant transaction or action, such ratios will not be deemed to have been
exceeded and such conditions will not be deemed unmet as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken; and

(d)        except as provided in the next sentence, if the Borrower has made an
LCA Election with respect to any Limited Conditionality Acquisition, then in
connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Conditionality Acquisition and prior to the earlier of
(i) the date on which such Limited Conditionality Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Conditionality
Acquisition is terminated or expires without consummation of such Limited
Conditionality Acquisition, any such ratio or basket shall be required to be
satisfied (x) on a Pro Forma Basis assuming such Limited Conditionality
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated. Notwithstanding the foregoing, any calculation of a ratio in
connection with determining the Applicable Margin and determining whether or not
the Borrower is in compliance with the requirements of Section 8.11 shall, in
each case be calculated assuming such Limited Conditionality Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.

SECTION 1.14    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any Replacement Rate) or the effect of any of the foregoing, or of any
Replacement Rate Conforming Changes.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that: (a) the Revolving
Credit Outstandings shall not exceed the Aggregate Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s

 

43



--------------------------------------------------------------------------------

Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Maturity Date.

SECTION 2.2    Swingline Loans.

(a)        Availability. Subject to the terms and conditions of this Agreement
and the other Loan Documents, including, without limitation, Section 5.2(d), and
in reliance upon the representations and warranties set forth in this Agreement
and the other Loan Documents, the Swingline Lender may, in its sole discretion,
make Swingline Loans in Dollars to the Borrower from time to time from the
Closing Date to, but not including, the Maturity Date; provided, that: (i) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Aggregate Revolving Credit Commitment, (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment and (iii) the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested) shall not exceed the Swingline Commitment.

(b)        Refunding.

(i)        The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)        The Borrower shall pay to the Swingline Lender on demand, and in any
event on the Maturity Date, in immediately available funds the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of

 

44



--------------------------------------------------------------------------------

the amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

(iii)        If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, that, in the event that such payment
received by the Swingline Lender is required to be returned, such Revolving
Credit Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

(iv)        Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section 2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article V, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, (D) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit Party or any other
Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(v)        If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit

 

45



--------------------------------------------------------------------------------

Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (v) shall be conclusive absent manifest error.

(c)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)        Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form attached as
Exhibit B (or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), a “Notice of Borrowing”) not
later than 11:00 a.m. (i) on the requested date of any borrowing of Base Rate
Loans and Swingline Loans and (ii) at least three (3) Business Days (or in the
case of a borrowing on the Closing Date, two (2) Business Days) prior to the
requested date of any borrowing of LIBOR Rate Loans, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans), in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans, in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans, in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. If the
Borrower fails to specify a type of Revolving Credit Loan in a Notice of
Borrowing, then the applicable Revolving Credit Loans shall be made as Base Rate
Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

(b)        Disbursement of Revolving Credit Loans and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 4.7, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.

 

46



--------------------------------------------------------------------------------

Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)        Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Maturity Date), together,
in each case, with all accrued but unpaid interest thereon.

(b)        Mandatory Prepayments.

(i)        If at any time the Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitment, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving Credit Lenders, Extensions of Credit in an amount
equal to such excess with each such repayment applied first, to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, to payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to the Dollar Amount of such excess (such
Cash Collateral to be applied in accordance with Section 9.2(b)).

(ii)        If at any time (as determined by the Administrative Agent pursuant
to this Section 2.4(b)(ii)) and for any reason, based upon the Dollar Amount of
all outstanding Revolving Credit Loans and L/C Obligations, (a) the outstanding
amount of all L/C Obligations exceeds the lesser of (i) the Aggregate Revolving
Credit Commitment less the sum of the aggregate principal amount of all
outstanding Revolving Credit Loans and Swingline Loans and (ii) the L/C
Sublimit, then the Borrower shall either (A) repay Revolving Credit Loans in an
amount equal to such excess (to the extent such repayment will eliminate such
excess) or (B) make a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent for the benefit of the applicable Issuing
Lender and the Revolving Credit Lenders in an amount equal to the Dollar Amount
of such excess (such Cash Collateral to be applied in accordance with
Section 9.2(b)). The Borrower’s compliance with this Section 2.4(b)(ii) shall be
tested from time to time by the Administrative Agent at its sole discretion, but
in any event shall be tested on each Revaluation Date. Each such repayment
pursuant to this Section 2.4(b)(ii) shall be accompanied by any amount required
to be paid pursuant to Sections 4.8(c) and 4.9.

(c)        Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
without premium or penalty, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), a “Notice of Prepayment”) given not later than 11:00
a.m. (i) on the same Business Day as any prepayment of Base Rate Loans or
Swingline Loans and (ii) at least three (3) Business Days prior to any
prepayment of LIBOR Rate Loans, specifying the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be

 

47



--------------------------------------------------------------------------------

due and payable on the date set forth in such notice. Partial prepayments shall
be in an aggregate amount of (A) $3,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to Base Rate Loans (other than Swingline Loans), (B)
$5,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
LIBOR Rate Loans and (C) $500,000 or a whole multiple of $100,000 in excess
thereof with respect to Swingline Loans. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof. Notwithstanding the foregoing, any Notice of Prepayment
delivered in connection with any repayment of all of the Credit Facility with
the proceeds of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided, that, the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 4.9).

(d)        Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9.

(e)        Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

SECTION 2.5    Permanent Reduction of the Aggregate Revolving Credit Commitment.

(a)        Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days prior irrevocable
(subject to the last sentence of this Section 2.5(a)) written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
Aggregate Revolving Credit Commitment at any time or (ii) portions of the
Aggregate Revolving Credit Commitment, from time to time, in an aggregate
principal amount not less than $3,000,000 or any whole multiple of $1,000,000 in
excess thereof. Any reduction of any portion of the Aggregate Revolving Credit
Commitment shall be applied to the Revolving Credit Commitment of each Revolving
Credit Lender according to its Revolving Credit Commitment Percentage. All
Commitment Fees accrued until the effective date of any termination pursuant to
this Section 2.5(a) shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice of termination pursuant to this
Section 2.5(a) delivered in connection with any repayment of all of the Credit
Facility with the proceeds of any incurrence of Indebtedness or the occurrence
of some other identifiable event or condition, may be, if expressly so stated to
be, contingent upon the consummation of such incurrence or occurrence of such
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided, that, the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 4.9).

(b)        Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Aggregate Revolving
Credit Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Aggregate Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to the
Dollar Amount of such excess. Such Cash Collateral shall be applied in
accordance with Section 9.2(b). Any reduction of the Aggregate

 

48



--------------------------------------------------------------------------------

Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Aggregate Revolving Credit Commitment and
the Swingline Commitment and the Revolving Credit Facility. If the reduction of
the Aggregate Revolving Credit Commitment requires the repayment of any LIBOR
Rate Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9.

SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Aggregate Revolving Credit Commitment shall terminate on the
Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1    L/C Facility.

(a)        Availability. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby Letters of Credit in an
aggregate Dollar Amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof. Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the thirtieth (30th) Business Day prior to the Maturity Date in such form as may
be approved from time to time by the applicable Issuing Lender; provided, that,
no Issuing Lender shall issue any Letter of Credit if, after giving effect to
such issuance, (a) the aggregate amount of the outstanding Letters of Credit
issued by such Issuing Lender would exceed its L/C Commitment, (b) the L/C
Obligations would exceed the L/C Sublimit, (c) the Revolving Credit Outstandings
would exceed the Aggregate Revolving Credit Commitment or (d) the Revolving
Credit Exposure of any Lender would exceed its Revolving Credit Commitment. Each
Letter of Credit shall (i) (A) in the case of any Letter of Credit issued by
Bank of America, in its capacity as an Issuing Lender, be denominated in
Permitted Currency in a minimum Dollar Amount of $50,000 (or such lesser Dollar
Amount as agreed to by Bank of America and the Administrative Agent) and (B) in
the case of any Letter of Credit issued by any Issuing Lender other than Bank of
America, in Dollars in a minimum Dollar Amount of $50,000 (or such lesser Dollar
Amount as agreed to by the applicable Issuing Lender and the Administrative
Agent), (ii) except in the case of an Evergreen Letter of Credit, expire on a
date no more than twelve (12) months after the date of issuance or last renewal
of such Letter of Credit (or such later date as may be acceptable to the
Administrative Agent and the applicable Issuing Lender in their sole
discretion), which date shall be no later than the fifth (5th) Business Day
prior to the Maturity Date and (iii) be subject to the ISP98 as set forth in the
Letter of Credit Application or as determined by the applicable Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to letters of
credit generally or such Letter of Credit in particular any restriction or
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to such Issuing Lender as
of the Closing Date and that such Issuing Lender in good

 

49



--------------------------------------------------------------------------------

faith deems material to it, or (B) the conditions set forth in Section 5.2 are
not satisfied, or (C) the beneficiary of such Letter of Credit is a Sanctioned
Person or (D) in the case of Bank of America in its capacity as an Issuing
Lender, (1) the Letter of Credit is to be denominated in a currency other than a
Permitted Currency or (2) Bank of America does not, as of the issuance or
extension date of such requested Letter of Credit, issue Letters of Credit in
the requested Permitted Currency. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(b)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request (which information shall,
in the case of a Letter of Credit Application delivered to Bank of America, in
its capacity as an Issuing Lender, include the Permitted Currency in which such
Letter of Credit shall be denominated). Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall, process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than (a) three (3) Business Days
after its receipt of the Letter of Credit Application therefor with respect to a
Letter of Credit to be denominated in Dollars and (b) four (4) Business Days
after its receipt of the Letter of Credit Application therefor with respect to
an Alternative Currency Letter of Credit and in each case together with all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance, and,
upon request by any Revolving Credit Lender, furnish to such Revolving Credit
Lender a copy, of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

SECTION 3.3    Commissions and Other Charges.

(a)        Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit (reflected as the
Dollar Amount thereof) times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

 

50



--------------------------------------------------------------------------------

(b)        Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay directly to (i) Bank of America, in its capacity as any Issuing Lender
and for its own account, an issuance fee with respect to each Letter of Credit
issued by Bank of America (reflected as the Dollar Amount thereof) as set forth
in the Fee Letter, and (ii) any other Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit issued by such Issuing Lender
(reflected as the Dollar Amount thereof) as separately agreed between the
Borrower and such Issuing Lender. Except as otherwise agreed between the
Borrower and the applicable Issuing Lender, such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand of the applicable
Issuing Lender. For the avoidance of doubt, such issuance fee shall be
applicable to and paid upon each of the Existing Letters of Credit.

(c)        Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.

(d)        Payments in Dollars. The commissions, fees, charges, costs and
expenses payable pursuant to this Section 3.3 shall be payable in Dollars.

SECTION 3.4    L/C Participations.

(a)        Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Amount of
such draft, or any part thereof, which is not so reimbursed.

(b)        Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount (including such Issuing Lender’s calculation
of the Dollar Amount thereof) and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the

 

51



--------------------------------------------------------------------------------

number of days that elapse during such period and the denominator of which is
360. A certificate of such Issuing Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. With
respect to payment to such Issuing Lender of the unreimbursed amounts described
in this Section, if the L/C Participants receive notice that any such payment is
due (A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c)        Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that, in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(d)        Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the applicable Issuing Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Article V, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(e)        All payments made by any L/C Participant under this Section 3.4 shall
be made in Dollars (based upon the Dollar Amount of the applicable payment);
provided, that, the Borrower shall be liable for any currency exchange loss
pursuant to the terms of Section 4.8(c).

SECTION 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and the Dollar Amount of a draft paid by it under any Letter of
Credit for the Dollar Amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment (including, without limitation, any and all costs, fees and other
expenses incurred by Bank of America, in its capacity as an Issuing Lender, in
effecting the payment of any Alternative Currency Letter of Credit). Unless the
Borrower shall immediately notify such Issuing Lender that the Borrower intends
to reimburse such Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on the applicable repayment date in
the Dollar Amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by Bank of America, in its capacity as an Issuing Lender, in effecting
the payment of any Alternative Currency Letter of Credit), and the Revolving
Credit Lenders shall make a Revolving Credit Loan as a Base Rate Loan in such
Dollar Amount, the proceeds of which shall be applied

 

52



--------------------------------------------------------------------------------

to reimburse such Issuing Lender for the Dollar Amount of the related drawing
and such fees and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article V. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the Dollar
Amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such Dollar Amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of (a) any setoff, counterclaim or defense to payment which the Borrower may
have or have had against the applicable Issuing Lender or any beneficiary of a
Letter of Credit or any other Person and (b) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Borrower or any Subsidiary or in the relevant currency markets generally.
The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8    Resignation of Issuing Lenders.

(a)        Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).

(b)        Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders

 

53



--------------------------------------------------------------------------------

to take such actions as are required under Section 3.4). Without limiting the
foregoing, upon the resignation of a Lender as an Issuing Lender hereunder, the
Borrower may, or at the request of such resigned Issuing Lender the Borrower
shall, use commercially reasonable efforts to, arrange for one or more of the
other Issuing Lenders to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such resigned Issuing Lender and
outstanding at the time of such resignation, or make other arrangements
satisfactory to the resigned Issuing Lender to effectively cause another Issuing
Lender to assume the obligations of the resigned Issuing Lender with respect to
any such Letters of Credit.

SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such Issuing Lender) with respect to each Letter of Credit issued by
such Issuing Lender that is outstanding hereunder. In addition, each Issuing
Lender shall provide notice to the Administrative Agent of its L/C Commitment,
or any change thereto, promptly upon it becoming an Issuing Lender or making any
change to its L/C Commitment. No failure on the part of any Issuing Lender to
provide such information pursuant to this Section 3.9 shall limit the
obligations of the Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

SECTION 3.10  Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.11  Evergreen Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, any Issuing Lender may, in its
discretion, agree to issue an Evergreen Letter of Credit that has automatic
extension provisions; provided, that, any such Evergreen Letter of Credit must
(a) permit the applicable Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof and
(b) after giving effect to any extension not expire later the fifth (5th)
Business Day prior to the Maturity Date. The Revolving Credit Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the fifth (5th) Business Day prior to the Maturity Date; provided,
however, that, the applicable Issuing Lender shall not permit any such extension
if (A) it has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of this Article
III or otherwise), or (B) it has received notice (which may be by telephone or
in writing) on or before the day that is five Business Days before the date upon
which it is permitted to decline such extension (1) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in
Section 5.2 is not then satisfied, and in each such case directing the
applicable Issuing Lender not to permit such extension.

 

54



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1    Interest.

(a)        Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided, that, the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9) and (ii) any Swingline Loan shall bear interest at the
Base Rate plus the Applicable Margin. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2.

(b)        Default Rate. Subject to Section 9.3, (i) automatically upon the
occurrence and during the continuance of an Event of Default under
Section 9.1(a) or (g), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c)        Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter; and interest on each LIBOR Rate Loan shall be due and payable on the
last day of each Interest Period applicable thereto, and if such Interest Period
extends over three (3) months at the end of each three (3) month interval during
such Interest Period. All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the LIBOR Rate) shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).

(d)        Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum

 

55



--------------------------------------------------------------------------------

rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.

SECTION 4.2    Notice and Manner of Conversion or Continuation of Loans. As long
as no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached hereto as Exhibit E
(or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. If the Borrower fails to deliver a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan (other than Swingline Loans). Any such automatic conversion to a Base Rate
Loan shall be effective as of the last day of the Interest Period then in effect
with respect to the applicable LIBOR Rate Loan. If the Borrower requests a
conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

SECTION 4.3    Fees.

(a)        Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Aggregate Revolving Credit Commitment (other
than the Defaulting Lenders, if any); provided, that, the amount of outstanding
Swingline Loans shall not be considered usage of the Aggregate Revolving Credit
Commitment for the purpose of calculating the Commitment Fee. The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Aggregate Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

 

56



--------------------------------------------------------------------------------

(b)        Other Fees. The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees payable in the
amounts and at the times separately agreed upon in writing (including, for the
avoidance of doubt, in the Fee Letter) in the amounts and at the times so
specified.

SECTION 4.4    Manner of Payment. Except with respect to an Alternative Currency
Letter of Credit, each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made free and clear of and without condition or
deduction for any setoff, counterclaim, defense or recoupment whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Revolving Credit Commitment Percentage (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender. Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Each payment by the Borrower on account of any
Alternative Currency Letter of Credit (including the Reimbursement Obligation
with respect to any Alternative Currency Letter of Credit) shall be made in
Dollars not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent for the account of Bank of America, in its
capacity as an Issuing Lender, in immediately available funds, and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 9.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 4.15(a)(ii).

SECTION 4.5    Evidence of Indebtedness.

(a)        Extensions of Credit. The Extensions of Credit made by each Lender
and each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to

 

57



--------------------------------------------------------------------------------

the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b)        Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

SECTION 4.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided, that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

(ii)        the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7    Administrative Agent’s Clawback.

(a)        Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans,

 

58



--------------------------------------------------------------------------------

not later than 12:00 noon on the date of any proposed borrowing and
(ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b)        Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, any Issuing Lender or the Swingline Lender hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the applicable Issuing Lender or the Swingline Lender, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders, the applicable Issuing Lender or the Swingline Lender,
as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c)        Nature of Obligations of Lenders. The obligations of the Lenders
under this Agreement to make the Loans, to issue or participate in Letters of
Credit and to make payments under this Section, Section 4.11(e), Section 11.3(c)
or Section 11.7, as applicable, are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8    Changed Circumstances.

(a)        Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (d) below (unless
otherwise provided in clause (d) below), in connection with any request for a
LIBOR Rate Loan or a conversion to or

 

59



--------------------------------------------------------------------------------

continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan or (iii) the Administrative Agent or the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower and each Lender. Thereafter, until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (iii) of this Section 4.8(a), until the Administrative Agent
upon instruction of the Required Lenders) notifies the Borrower that such
circumstances no longer exist, (x) the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, and the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 4.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan (other than a
Swingline Loan) as of the last day of such Interest Period.

(b)        Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make, maintain
or fund Loans whose interest is determined by reference to the LIBOR Rate, or to
determine or charge interest rates based upon the LIBOR Rate, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
the Borrower may select only Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR Rate
component of the Base Rate), (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan (other than a Swingline Loan) (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR Rate
component of the Base Rate) for the remainder of such Interest Period and
(iii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon LIBOR, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR Rate

 

60



--------------------------------------------------------------------------------

component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBOR Rate.

(c)        Exchange Indemnification and Increased Costs. The Borrower shall,
upon demand from Bank of America, in its capacity as an Issuing Lender, or any
L/C Participant, pay to Bank of America, in its capacity as an Issuing Lender,
or such L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by Bank of America, in its capacity as an Issuing Lender, or such L/C
Participant, (ii) any reduction in any amount payable to or in the effective
return on the capital to Bank of America, in its capacity as an Issuing Lender,
or such L/C Participant, (iii) any interest or any other return foregone by Bank
of America, in its capacity as an Issuing Lender, or such L/C Participant as a
result of the introduction of, change over to or operation of the euro and
(iv) any currency exchange loss, in each case that Bank of America, in its
capacity as an Issuing Lender, or such L/C Participant sustains as a result of
the Borrower’s or any L/C Participant’s repayment in Dollars of any Alternative
Currency Letter of Credit. A certificate of Bank of America, in its capacity as
an Issuing Lender, or such L/C Participant setting forth in reasonable detail
the basis for determining such additional amount or amounts necessary to
compensate Bank of America, in its capacity as an Issuing Lender, or such L/C
Participant shall be conclusively presumed to be correct save for manifest
error.

(d)        Alternative Rate of Interest. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

(i)        adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section 4.8, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 4.8 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such benchmarks,
which adjustment or method for calculating such adjustment shall be

 

61



--------------------------------------------------------------------------------

published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “Replacement Rate”), and any such
amendment shall become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided, that, for the avoidance of doubt, in the case of clause
(A), the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such Replacement Rate shall be applied in a
manner consistent with market practice; provided, that, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such Replacement Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of Base Rate Loans that are Revolving Credit Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of Replacement Rate shall
provide that in no event shall such Replacement Rate be less than zero for
purposes of this Agreement.

In connection with the implementation of a Replacement Rate, the Administrative
Agent will have the right to make Replacement Rate Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Replacement Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided, that, with respect to any such amendment
effected, the Administrative Agent shall post each such amendment implementing
such Replacement Rate Conforming Changes to the Lenders reasonably promptly
after such amendment becomes effective.

SECTION 4.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained, but excluding loss of anticipated profits) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender

 

62



--------------------------------------------------------------------------------

deems appropriate and practical. A certificate of such Lender setting forth the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 4.10  Increased Costs; Reserves on LIBOR Rate Loans.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement described in
clause (e) of this Section 4.10) or any Issuing Lender;

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)        impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the applicable Issuing Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient, the
Borrower shall promptly pay to any such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(b)        Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
Lending Office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

 

63



--------------------------------------------------------------------------------

(c)        Certificates for Reimbursement. A certificate of a Lender, or an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in Section 4.10(a) or 4.10(b) and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Lender
or such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided, that, the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)        Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided, that, the Borrower shall have received at least ten
(10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant date on which any such additional interest is
due, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

SECTION 4.11  Taxes.

(a)        Defined Terms. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

64



--------------------------------------------------------------------------------

(c)        Payment of Other Taxes by the Credit Parties. The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d)        Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e). The agreements in clause
(e) shall survive the resignation and/or replacement of the Administrative
Agent.

(f)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 4.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)        Status of Lenders.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the

 

65



--------------------------------------------------------------------------------

contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing:

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from

 

66



--------------------------------------------------------------------------------

each beneficial owner, as applicable; provided, that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)        Treatment of Certain Refunds and Credits. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund or
credit of any Taxes as to which it has been indemnified pursuant to this
Section 4.11 (including by the payment of additional amounts pursuant to this
Section 4.11), it shall pay to the indemnifying party an amount equal to such
refund or credit (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this clause
(h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less

 

67



--------------------------------------------------------------------------------

favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund or credit
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This clause (h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. For
purposes of this clause (h), “credit” is intended to include only credits
against future Taxes that are in lieu of cash refunds. “Credit” is not intended
to include foreign tax credits or similar income tax credits.

(i)        Survival. Each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 4.12  Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Credit Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if any Credit Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that:

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.9;

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

68



--------------------------------------------------------------------------------

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)        such assignment does not conflict with Applicable Law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)        Selection of Lending Office. Subject to Section 4.12(a), each Lender
may make any Loan to the Borrower through any Lending Office; provided, that,
the exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

SECTION 4.13  Incremental Loans.

(a)        At any time following the Closing Date, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of:

(i)        one or more incremental term loan commitments (any such incremental
term loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans, including a borrowing of an additional term loan the
principal amount of which will be added to the outstanding principal amount of
any then-existing tranche of term loans, if any (any such additional term loan,
an “Incremental Term Loan”); or

(ii)        one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such loan, an
“Incremental Revolving Credit Loan” and, together with the Incremental Term
Loans, the “Incremental Loans”); provided, that: (1) the total aggregate initial
principal amount (as of the date of incurrence thereof) of such requested
Incremental Loan Commitments shall not exceed the Incremental Facilities Limit
and (2) the total aggregate amount for each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall not be less than a minimum principal
amount of $25,000,000 or, if less, the remaining amount permitted pursuant to
the foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as may be approved by the
Administrative Agent). The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan

 

69



--------------------------------------------------------------------------------

Commitment or any portion thereof. Any Incremental Loan Commitment shall become
effective as of such Increased Amount Date; provided, that, subject to
Section 1.13, each of the following conditions has been satisfied or waived as
of such Increased Amount Date:

(A)        no Default or Event of Default shall exist on such Increased Amount
Date immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B)        the Administrative Agent shall have received from the Borrower an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance
with the financial covenants set forth in Section 8.11 based on the financial
statements most recently delivered pursuant to Section 7.1(a) or 7.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to
(x) any Incremental Loan Commitment, (y) the making of any Incremental Loans
pursuant thereto (with any Incremental Loan Commitment and the Revolving Credit
Commitment being deemed to be fully funded) and (z) any Permitted Acquisition,
refinancing of Indebtedness or other event giving rise to a pro forma adjustment
consummated in connection therewith;

(C)        the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including, without
limitation, Permitted Acquisitions and permitted dividends, distributions,
redemptions and repurchases of Equity Interests);

(D)        each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

(E)        (1)         in the case of each Incremental Term Loan (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x)        such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
have a maturity date earlier than the Maturity Date;

(y)        the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date; and

(z)        except as provided above, all other terms and conditions applicable
to any Incremental Term Loan shall be reasonably satisfactory to the
Administrative Agent and the Borrower;

(2)        in the case of each Incremental Revolving Credit Commitment and the
related Incremental Revolving Credit Loans (the

 

70



--------------------------------------------------------------------------------

terms of which shall be set forth in the relevant Lender Joinder Agreement):

(w)        such Incremental Revolving Credit Loans shall mature on the Maturity
Date, shall bear interest and be entitled to fees, in each case at the rate
applicable to the Revolving Credit Loans, and shall be subject to the same terms
and conditions as the Revolving Credit Loans;

(x)        the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Revolving Credit Commitments) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Commitments) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 4.9 in connection with such reallocation as if such reallocation were a
repayment);

(y)        except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Commitments shall, except to the
extent otherwise provided in this Section 4.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility; and

(z)        any Incremental Lender with an Incremental Revolving Credit
Commitment shall be entitled to the same voting rights as the existing Revolving
Credit Lenders under the Revolving Credit Facility and any Extensions of Credit
made in connection with each Incremental Revolving Credit Commitment shall
receive proceeds of prepayments on the same basis as the other Revolving Credit
Loans made hereunder;

(F)        such Incremental Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.13 and make any related adjustments required (in
the good faith judgment of the Administrative Agent)); and

(G)        the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan and/or Incremental Loan
Commitment),

 

71



--------------------------------------------------------------------------------

as may be reasonably requested by Administrative Agent in connection with any
such transaction.

(b)        The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c)        (i)        On any Increased Amount Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrower in
an amount equal to its Incremental Term Loan Commitment and shall become a
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii)        On any Increased Amount Date on which any Incremental Revolving
Credit Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Lender hereunder with respect to such Incremental
Revolving Credit Commitment.

SECTION 4.14  Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 4.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount in Dollars not less
than the Minimum Collateral Amount.

(a)        Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Liens permitted under clause (b) of the
definition of Permitted Encumbrances), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)        Application. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under this
Section 4.14 or Section 4.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

72



--------------------------------------------------------------------------------

(c)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided, that, subject to Section 4.15,
the Person providing Cash Collateral, the Issuing Lenders and the Swingline
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided, further, that, to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

SECTION 4.15  Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.2.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 4.14; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Letters
of Credit

 

73



--------------------------------------------------------------------------------

or Swingline Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments without giving effect to Section 4.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 4.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C)        With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 11.22,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

74



--------------------------------------------------------------------------------

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Issuing Lenders and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Credit Commitments (without giving effect to Section 4.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or of the Issuing Lenders to issue, or of the Lenders to participate in, the
initial Letters of Credit, if any, is subject to the satisfaction of each of the
following conditions:

(a)        Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Guaranty Agreement, the Security Agreement, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b)        Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)        Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that (A) each of the conditions set forth in Sections
5.1(d) and 5.2(a) and (b) have been satisfied as of the Closing Date and
(B) since April 30, 2019, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(ii)        Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a

 

75



--------------------------------------------------------------------------------

party and certifying that attached thereto is a true, correct and complete copy
of (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).

(iii)        Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdiction certifying that such Credit Party has filed all required tax
returns and owes no delinquent taxes.

(iv)        Opinions of Counsel. Customary opinions of counsel to the Credit
Parties (including, without limitation, opinions of special counsel and local
counsel as may be reasonably requested by the Administrative Agent) addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall (A) include a non-contravention opinion with respect
to the Senior Unsecured Note Documents and (B) expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).

(c)        Personal Property Collateral.

(i)        Filings and Recordings. Subject to the express limitations set forth
in the Security Documents, the Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Encumbrances).

(ii)        Pledged Collateral. Subject to Section 7.16 and the express
limitations set forth in the Security Documents, the Administrative Agent shall
have received (A) original stock certificates or other certificates evidencing
the certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii)        Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to filings or recordations under
the Uniform Commercial Code, federal and local judgments, federal and local tax
liens and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit

 

76



--------------------------------------------------------------------------------

Party, indicating among other things that the assets of each such Credit Party
are free and clear of any Lien (except for Permitted Encumbrances).

(iv)        Property and Liability Insurance. The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy, and if requested by the
Administrative Agent, copies of such insurance policies.

(v)         Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

(vi)        Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
any deposit account and securities account control agreements).

(d)         Consents; Defaults.

(i)         Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to have a Material Adverse Effect
on any of the Credit Parties or restrain, prevent or impose any material adverse
conditions on the transactions contemplated by this Agreement or the other Loan
Documents or that could seek or threaten any of the foregoing.

(ii)        No Injunction, Etc. No action, proceeding or investigation shall
have been instituted, threatened or proposed before any Governmental Authority
to enjoin, restrain, or prohibit, or to obtain substantial damages in respect
of, or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents, or which could reasonably be expected to have a Material
Adverse Effect.

(e)         Financial Matters.

(i)         Financial Projections. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent, projections,
prepared by management of the Borrower, including projections of balance sheets,
income statements and cash flow statements of the Borrower and its Subsidiaries.

(ii)        Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate of the chief financial
officer of the

 

77



--------------------------------------------------------------------------------

Borrower, in form and substance satisfactory to the Administrative Agent,
certifying that (A) after giving effect to the Transactions, the Credit Parties
and their Subsidiaries, on a Consolidated basis, are Solvent, and (B) attached
thereto are calculations evidencing compliance on a Pro Forma Basis after giving
effect to the Transactions with each covenant contained in Section 8.11.

(iii)        Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including,
without limitation, all Other Taxes, fees and other charges in connection with
the execution, delivery, recording, filing and registration of any of the Loan
Documents.

(f)        Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

(g)        Existing Indebtedness. All existing Indebtedness of the Borrower and
its Subsidiaries (including Indebtedness under the Existing Credit Agreement,
but other than Indebtedness permitted under Section 8.1) shall have been repaid
in full on the Closing Date, or shall be refinanced in full, substantially
simultaneously with the consummation of the Transactions on the Closing Date,
and any and all commitments with regard thereto and liens and guarantees
provided in connection therewith have been or will be substantially concurrently
with the effectiveness of this Agreement terminated and released.

(h)        Senior Unsecured Notes. The Senior Unsecured Notes shall have been,
or substantially concurrently with the consummation of the other Transactions on
the Closing Date, shall be, issued.

(i)        PATRIOT Act, etc.

(i)         The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and each Lender the documentation and other
information requested by the Administrative Agent or such Lender in order to
comply with requirements of any Anti-Money Laundering Laws, including, without
limitation, the PATRIOT Act and any applicable “know your customer” rules and
regulations.

(ii)        If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered to the Administrative
Agent and directly to any Lender requesting the same, a Beneficial Ownership
Certification as required by the Beneficial Ownership Regulation.

 

78



--------------------------------------------------------------------------------

(j)        Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, as
are customary for transactions of the type contemplated by this Agreement.

Without limiting the generality of the provisions of Section 10.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2   Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(a)        Continuation of Representations and Warranties. The representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date), and except that for purposes of this Section 5.2(a), the
representations and warranties contained in the first sentence of Section 6.14
shall be deemed to refer to the most recent statements furnished pursuant to
Section 7.1(a) or 7.1(b), as applicable.

(b)        No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

(c)        Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 3.2, as applicable.

(d)        New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(e)        Alternative Currency Letters of Credit. In the case of an Alternative
Currency Letter of Credit, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of Bank of
America, in its capacity as an Issuing Lender, or the Administrative

 

79



--------------------------------------------------------------------------------

Agent would make it impracticable for such Alternative Currency Letter of Credit
to be denominated in the relevant Alternative Currency.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Extensions of Credit and to induce the Issuing
Lenders to issue or extend Letters of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

SECTION 6.1  Organization and Legal Status. The Borrower is a corporation, duly
organized and existing and in good standing under the laws of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could reasonably be expected to result in a Material Adverse Effect. Each
Material Subsidiary is a corporation, limited liability company or other
business organization, duly organized and existing, or duly formed and existing
(as applicable), and (to the extent applicable in the corresponding jurisdiction
of organization) in good standing under the laws of its jurisdiction of
organization or formation, and is qualified or licensed to do business (and is
in good standing as a foreign organization, if applicable) in all jurisdictions
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could reasonably be expected to result in a
Material Adverse Effect. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.

SECTION 6.2  Capital Structure. As of the Closing Date, each Credit Party and
each Subsidiary of each Credit Party and the jurisdictions in which each Credit
Party and each direct Subsidiary of a Credit Party are organized are listed on
Schedule 6.2. As of the Closing Date, the capitalization of each Credit Party
(other than the Borrower) and each direct Subsidiary of a Credit Party consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, described on Schedule 6.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and (to the extent applicable)
nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 6.2. Schedule 6.2 identifies each Material Subsidiary as
of the Closing Date.

SECTION 6.3  Organizational Power or Authority; Enforceability. Each Credit
Party has the right and power to execute, deliver and perform this Agreement and
each of the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of the Borrower or the Credit Party that executes the same,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
equitable principles generally affecting creditors’ rights.

SECTION 6.4  No Conflict with Laws or Material Agreements; Compliance with Laws.
The execution, delivery and performance by the Borrower or any Material Non-TP
Subsidiary of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to the Borrower or any Material
Non-TP Subsidiary where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(b) contravene any provision of the articles of incorporation or by-laws (or
equivalent) of the Borrower or such Subsidiary, (c) conflict with, result in a
breach of or constitute a default under any Material Contract,

 

80



--------------------------------------------------------------------------------

obligation, indenture or other instrument to which the Borrower or any such
Subsidiary is a party or by which the Borrower or such Subsidiary may be bound
other than such violations, breaches or defaults which are not reasonably
expected to have a Material Adverse Effect, and neither the Borrower nor any
such Subsidiary is in violation of, or default under, any contract, obligation,
indenture or other instrument described in this clause (c) in any respect that
could reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Encumbrances or (e) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) filings to
perfect the Liens created by the Security Documents. Each of the Borrower and
its Subsidiaries is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties, except where the failure to comply could not reasonably
be expected to have a Material Adverse Effect.

SECTION 6.5  Payment of Taxes. Each Credit Party and each Material Subsidiary
has duly filed or caused to be filed all federal income and other material tax
returns required by Applicable Law to be filed by it, and has paid, or made
adequate provision for the payment of, all material federal, state and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable by it (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). As of
the Closing Date, except as set forth on Schedule 6.5, the Borrower has no
knowledge of any material pending assessments or adjustments of its or any of
its Subsidiaries’ income tax payable with respect to any year. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary with respect to a material amount of unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Encumbrances).

SECTION 6.6  Governmental Approvals; Intellectual Property. The Borrower and
each Material Subsidiary possess, and will hereafter possess, all Governmental
Approvals required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable them to conduct the business in
which they are now engaged in compliance with Applicable Law, except where the
failure to possess any such Governmental Approvals or rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Governmental Approvals or rights, and no
Credit Party nor any Subsidiary is liable to any Person for infringement under
Applicable Law with respect to the rights referred to in the preceding sentence
as a result of its business operations.

SECTION 6.7  Environmental Regulations and Liabilities. Except as set forth on
Schedule 6.7 hereto, the Borrower and the Material Subsidiaries are in
compliance in all material respects with all applicable Environmental Laws. To
the best knowledge of the Borrower, none of the operations of the Borrower or
the Material Subsidiaries is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. To the best knowledge of the Borrower, none of the Borrower nor
any of the Material Subsidiaries has any material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.

 

81



--------------------------------------------------------------------------------

SECTION 6.8    ERISA.

(a)        Each Plan, Credit Party and ERISA Affiliate is in compliance in all
material respects with all applicable provisions of ERISA and the Code except as
could not reasonably be expected to have a Material Adverse Effect.

(b)        To the best knowledge of the Borrower, none of the Credit Parties nor
any of the ERISA Affiliates has violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by the
Borrower or any of the ERISA Affiliates (each, a “Plan”) where such violation
could reasonably be expected to have a Material Adverse Effect.

(c)        No Termination Event has occurred and is continuing with respect to
any Plan.

(d)        The Credit Parties and the ERISA Affiliates have met their minimum
funding requirements under ERISA with respect to each Plan, except where the
failure to meet such minimum funding requirements could not reasonably be
expected to result in a Material Adverse Effect.

(e)        Each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under GAAP, except where the
failure to fulfill such benefit obligations could not reasonably be expected to
result in a Material Adverse Effect.

(f)        As of the Closing Date, the Borrower is not and will not be using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to the Borrower’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments or this Agreement.

SECTION 6.9  Margin Stock. No Credit Party nor any Subsidiary is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit or drawing under each
Letter of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 8.2 or Section 8.4(d)
or subject to any restriction contained in any agreement or instrument between
the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness in excess of the amount set forth in Section 9.1(e) will be “margin
stock”.

SECTION 6.10  Investment Company Act. No Credit Party nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act) and no Credit
Party nor any Subsidiary is, or after giving effect to any Extension of Credit
or drawing under any Letter of Credit will be, subject to regulation under the
Interstate Commerce Act, or any other Applicable Law which limits its ability to
incur or consummate the transactions contemplated hereby.

SECTION 6.11   Material Contracts. As of the Closing Date, each Material
Contract is, and after giving effect to the consummation of the Transactions
will be, in full force and effect in accordance with

 

82



--------------------------------------------------------------------------------

the terms thereof. As of the Closing Date, no Credit Party nor any Subsidiary
(nor, to its knowledge, any other party thereto) is in breach of or in default
under any Material Contract in any material respect.

SECTION 6.12  Labor Matters. As of the Closing Date, no Credit Party nor any
Subsidiary is party to any collective bargaining agreement, nor has any labor
union been recognized as the representative of its employees. The Borrower knows
of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.13 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.

SECTION 6.14 Financial Statements. The annual Consolidated financial statements
of the Borrower and its Subsidiaries dated April 30, 2019 and all interim
financial statements delivered to the Administrative Agent since said date, true
copies of which have been delivered by the Borrower to the Administrative Agent
prior to the Closing Date, (a) are complete and correct and present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates and for the periods to which they relate,
(b) disclose all liabilities of the Borrower and its Subsidiaries that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent as of the dates and for the periods to which
they relate, and (c) have been prepared in accordance with GAAP consistently
applied subject (other than with respect to audited annual financial statements)
to year-end audit adjustments and the absence of footnotes. Since April 30, 2019
no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

SECTION 6.15 Solvency. The Credit Parties and their Subsidiaries, on a
Consolidated basis, are Solvent.

SECTION 6.16 Ownership of Properties. As of the Closing Date, the real property
listed on Schedule 6.16 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party in the United States. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it, in each case as is necessary or desirable to the conduct of its
business, and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to the Closing Date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

SECTION 6.17 Litigation. Except for matters set forth on Schedule 6.17, there
are no pending, or to the best of the Borrower’s knowledge, threatened, actions,
claims, investigations, suits or proceedings by or before any Governmental
Authority, arbitrator, court or administrative agency which could reasonably be
expected to result in a Material Adverse Effect.

SECTION 6.18 Anti-Corruption Laws and Sanctions.

(a)         None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is controlled by or is acting on behalf of a Sanctioned Person, (C) has its
assets located in a Sanctioned Country, (D) is under investigation for an
alleged violation of, or received notice from or made a voluntary

 

83



--------------------------------------------------------------------------------

disclosure to any governmental entity regarding a possible violation of,
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, (E) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons,
(F) within the last five (5) years, has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws, or (G) within the last five (5) years, has violated any
Anti-Money Laundering Law. Each of the Borrower and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Law and Sanctions. Each of the Borrower and its
Subsidiaries and each of their respective directors, officers, and to the
knowledge of Borrower, employees, agents and Affiliates, is in compliance with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

(b)        No proceeds of any Extension of Credit or Letter of Credit have been
used, directly or indirectly, by the Borrower, any of its Subsidiaries or any of
its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Anti-Money
Laundering Laws, Anti-Corruption Laws or any Sanctions applicable to any party
hereto.

SECTION 6.19 No Default. None of the Borrower nor any of the Material
Subsidiaries is in default (subject to any applicable notice and/or cure
periods) on any obligation for borrowed money in excess of $2,500,000, any
material purchase money obligation or any other material lease, commitment,
contract, instrument or obligation and no event has occurred or is continuing
which constitutes a Default or an Event of Default.

SECTION 6.20 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary under this Agreement and each of the other Loan Documents
rank and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and (to the extent of the value of the Collateral) all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.

SECTION 6.21 Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and/or any Subsidiary
are subject, and all other matters known to them, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement or other material written information (other than the
Projections (as defined below) other forward-looking information and information
of a general economic or industry specific nature) furnished by or on behalf of
any Credit Party or any Subsidiary to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, (the “Projections”), the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the

 

84



--------------------------------------------------------------------------------

time (it being recognized by the Lenders that projections are not to be viewed
as facts and that the actual results during the period or periods covered by
such projections may vary from such projections).

SECTION 6.22  Insurance. The Borrower maintains property, business interruption
and liability insurance covering the Credit Parties and has paid of the all
insurance premiums for the current policy year of each policy.

SECTION 6.23  Collateral. All of the Collateral is owned by the grantor of the
Lien or security interest therein in favor of the Administrative Agent free of
any material title defects or any Liens, except for Permitted Encumbrances. The
Liens and security interests granted to the Administrative Agent are, or in the
case of after acquired property, will be, when properly perfected by the filing
of a UCC financing statement, valid first priority Liens and security interests
in the Collateral (subject only to Permitted Encumbrances) to the extent that
the filing of Uniform Commercial Code financing statements is sufficient to
perfect such Lien or security interest.

SECTION 6.24  Beneficial Ownership Certificate. As of the Closing Date, the
information included in any Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

SECTION 6.25  Covered Entities. No Credit Party is a Covered Entity.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower covenants that until all of the Obligations (other than contingent
indemnification obligations not then due) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Aggregate Revolving Credit Commitment has terminated,
the Borrower will:

SECTION 7.1  Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a)        Annual Financial Statements. Not later than 90 days (or, if earlier,
the date of any required public filing thereof), after the end of each Fiscal
Year, audited annual Consolidated financial statements of the Borrower and its
Subsidiaries, as of the end of such Fiscal Year, audited by a nationally
recognized public accounting firm without qualification or exception, to include
balance sheet and statements of income, cash flows and shareholders’ equity
(including all footnotes to the foregoing, all in reasonable detail and setting
forth in comparative form the corresponding figures as of the end of, and for,
the preceding Fiscal Year). Such financial statements shall be prepared in
accordance with GAAP, consistently applied.

(b)        Quarterly Financial Statements. Not later than 45 days (or, if
earlier, the date of any required public filing thereof), after the end of each
fiscal quarter of a Fiscal Year (other than the fourth fiscal quarter of each
Fiscal Year), Consolidated financial statements of the Borrower and its
Subsidiaries as of the end of such fiscal quarter, prepared by the Borrower, to
include balance sheet and statements of income and cash flows (all in reasonable
detail and setting forth in comparative form the corresponding figures as of the
end of, and for the corresponding period in, the preceding Fiscal Year). Such
financial statements shall be prepared in accordance with GAAP, consistently
applied, subject to normal year-end adjustments and the absence of footnotes.

 

85



--------------------------------------------------------------------------------

SECTION 7.2  Certificates; Other Reports. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a)         Officer’s Compliance Certificate. Contemporaneously with each
delivery of annual and quarterly financial statements of the Borrower required
hereby, an Officer’s Compliance Certificate of the Borrower that said financial
statements are prepared in accordance with GAAP, consistently applied (subject
in the case of unaudited financial statements to normal year-end adjustments and
the absence of footnotes), that there exists no Default or Event of Default and
containing computations as to compliance with the covenants set forth in
Section 8.11, a schedule identifying any changes in the list of Material
Subsidiaries from that set forth in Schedule 6.2 or, if applicable, the most
recent list delivered pursuant to this Section 7.2(a) and a report containing
management discussion and analysis.

(b)         Management Letters. Promptly after written request by the
Administrative Agent, copies of any other (i.e., to the extent not included in
Section 7.1 or clause (a) above, but only to the extent otherwise prepared)
detailed audit reports, management letters or recommendations submitted to the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any audit of the Borrower.

(c)         SEC Filings. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case, not
otherwise required to be delivered to the Administrative Agent pursuant hereto.

(d)         Reports to Government Authorities. Promptly after written request by
the Administrative Agent, copies of any report or other document that was filed
by the Borrower with any Governmental Authority.

(e)         Budget. As soon as available and in any event not later than 90 days
after the commencement of each Fiscal Year of the Borrower, the budget and
projected financial statements of the Borrower for such Fiscal Year and each of
the two (2) Fiscal Years following such Fiscal Year (detailed on a quarterly
basis), including, in each case, projected Consolidated balance sheets,
statements of income and statements of cash flow of the Borrower and its
Consolidated Subsidiaries all in reasonable detail and with reasonable
assumptions.

(f)         KYC Information. Promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act, and any change in its status as exempt from the reporting
requirements of the Beneficial Ownership Regulation and, if applicable, deliver
to the Administrative Agent or directly to the applicable Lender any additional
information (including a Beneficial Ownership Certification) necessary in order
to comply with the Beneficial Ownership Regulation.

(g)         Material Reports and Information to Senior Unsecured Notes.
Concurrently with the delivery to the holders of the Indebtedness evidenced by
the Senior Unsecured Notes, a copy of each material notice, material report or
other material information provided to such holders of such Indebtedness (or any
trustee on their behalf).

 

86



--------------------------------------------------------------------------------

(h)        Other Information. From time to time such other information as the
Administrative Agent may reasonably request in writing.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the following website address www.kornferry.com, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Administrative Agent has access;
provided, that, in any such instance (whether pursuant to clause (i) or (ii)
above), the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide copies of the Officer’s Compliance Certificates required
by Section 7.2(a) directly to the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, that, to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 7.3  Notice of Litigation and Other Matters. Promptly (but, as to
clauses (b) through (e), in no event later than five (5) days after the
occurrence of each such event or matter) notify the Administrative Agent in
reasonable detail in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

(a)        any litigation pending or threatened in writing against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect;

(b)        the occurrence of any Default or Event of Default;

(c)        any change in the name or the organizational structure of the
Borrower or any other Credit Party;

(d)        the occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan; and

 

87



--------------------------------------------------------------------------------

(e)        any termination or cancellation of any insurance policy which the
Borrower or any Material Subsidiary is required to maintain pursuant to this
Agreement or any Loan Document, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting the Borrower’s property in excess of an aggregate of $4,000,000.

Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.3(b) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 7.4    Preservation of Corporate Existence, Rights and Privileges;
Compliance with Laws and Regulations. Except as permitted by Section 8.4(a) and
any Permitted Restructuring, preserve and maintain, and cause each Material
Subsidiary to preserve and maintain, its separate organizational existence and
all material licenses, permits, Governmental Approvals, rights, privileges and
franchises necessary for the conduct of its business; and comply in all material
respects with the provisions of all documents pursuant to which the Borrower or
any Material Subsidiary is organized and/or which govern the Borrower’s or such
Subsidiary’s continued existence and materially comply with the requirements of
all Applicable Laws applicable to the Borrower, its Material Subsidiaries and/or
their respective businesses.

SECTION 7.5    Maintenance of Property. Keep, and cause each Material Subsidiary
to keep, all properties useful or necessary to the Borrower’s and its Material
Subsidiaries’ businesses in good repair and condition in all material respects
(subject to normal wear and tear), and from time to time make necessary repairs,
renewals and replacements thereto so that such properties shall be fully and
efficiently preserved and maintained.

SECTION 7.6    Insurance. Maintain and keep in force, and cause each Material
Subsidiary to maintain and keep in force, for each business in which the
Borrower and its Material Subsidiaries are engaged, insurance of the types and
in amounts customarily carried in similar lines of business, including but not
limited to hazard, business interruption, fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts reasonably satisfactory to the
Administrative Agent, and deliver to the Administrative Agent from time to time
at the Administrative Agent’s written request schedules setting forth all
insurance then in effect, together with a lender’s loss payee or additional
insured endorsement for all such insurance naming the Administrative Agent as a
lender loss payee or additional insured (in form and substance reasonably
acceptable to the Administrative Agent). All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the
Administrative Agent (except as a result of non-payment of premium in which case
only ten (10) days’ prior written notice shall be required).

SECTION 7.7    Accounting Methods and Financial Records. Maintain, and cause
each Material Subsidiary to maintain, adequate books and records in accordance
with GAAP consistently applied, and permit any representative of the
Administrative Agent or any Lender, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of the Borrower or any such Material Subsidiary; provided, that,
unless a Default or Event of Default shall have occurred and be continuing,
(a) such inspections, audits and examinations shall be during the Borrower’s or
any such Material Subsidiary’s normal business hours, (b) the Administrative
Agent shall have provided the Borrower or such Material Subsidiary with at least
three (3) Business Days’ notice prior to any such inspection, audit or
examination and (c) the Administrative Agent shall not exercise such rights more
often than two times during any calendar year at the Borrower’s expense.

 

88



--------------------------------------------------------------------------------

SECTION 7.8    Payment of Taxes and Other Obligations. Pay and discharge, and
cause each Material Subsidiary to pay and discharge, prior to delinquency
(a) any and all material Indebtedness or obligations or (b) assessments and
taxes, both real or personal, including without limitation, federal and state
income taxes and state and local property taxes and assessments, except (i) in
each case, such as the Borrower or any Material Subsidiary may in good faith
contest or as to which a bona fide dispute may arise, and for which the Borrower
or the applicable Material Subsidiary has made provision, to the Administrative
Agent’s reasonable satisfaction, for eventual payment thereof in the event the
Borrower or any such Subsidiary is obligated to make such payment and (ii) in
the case of clause (b), if the aggregate amount of such assessments and taxes to
be paid is not material.

SECTION 7.9    Environmental Laws. In addition to and without limiting the
generality of Section 7.4, (a) comply with, and ensure such compliance by all
Material Subsidiaries, tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all Material
Subsidiaries, tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws and (b) conduct and complete,
and cause all Material Subsidiaries to conduct and complete, all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply, and cause all Material
Subsidiaries to promptly comply, with all lawful orders and directives of any
Governmental Authority regarding Environmental Laws, except, in each case of
clauses (a) and (b), as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 7.10  Compliance with ERISA. In addition to and without limiting the
generality of Section 7.4, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply, and cause each Material Subsidiary to comply, with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Plans, (ii) not take any action
or fail to take action, or cause any Material Subsidiary to take any action or
fail to take action, the result of which could reasonably be expected to result
in a liability to the PBGC or to a Multiemployer Plan, (iii) not participate, or
cause any Material Subsidiary to participate, in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate, and cause any Material Subsidiary to operate, each Plan in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code, (b) notify the Administrative Agent upon the occurrence of a Termination
Event and (c) furnish, and cause each Material Subsidiary to furnish, to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Plan as may be reasonably requested by the Administrative
Agent.

SECTION 7.11  Maintenance of Material Contracts. Maintain, and cause each
Material Subsidiary to maintain, in full force and effect, each Material
Contract, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 7.12  Additional Material Non-TP Subsidiaries.

(a)        Cause each entity that becomes a Material Non-TP Subsidiary after the
Closing Date (whether by a Permitted Acquisition, statutory division, a written
designation by the Borrower as described in the definition of “Material
Subsidiary,” the failure to qualify as an Immaterial Subsidiary or otherwise) to
(i) execute and deliver to the Administrative Agent, within 30 days of becoming
a Material Non-TP Subsidiary (or such later date as may be approved by the
Administrative Agent in its sole discretion), (A) an appropriate joinder to each
of the Guaranty Agreement and the Security Agreement and (B) such other
agreements, documents and legal opinions as the Administrative Agent may
reasonably request, in form and substance reasonably acceptable to the
Administrative Agent, (ii) promptly take such actions to create and perfect
Liens

 

89



--------------------------------------------------------------------------------

on such Material Non-TP Subsidiary’s assets to secure the Secured Obligations as
the Administrative Agent shall request, except as set forth in the Security
Agreement and subject in any case to Permitted Encumbrances and (iii) cause such
Material Non-TP Subsidiary to deliver simultaneously therewith documentation
with respect to such Material Non-TP Subsidiary similar to the documentation
required under Section 5.1 with respect to the Borrower as requested by the
Administrative Agent (including, if requested, opinions of counsel).

(b)        Upon the guarantee by any Subsidiary of the Senior Unsecured Notes,
concurrently with the provision of such guarantee, (or such later date as may be
approved by the Administrative Agent in its sole discretion), to the extent such
Subsidiary is not a Subsidiary Guarantor hereunder, cause such Subsidiary to
(i) execute and deliver to the Administrative Agent, (A) an appropriate joinder
to each of the Guaranty Agreement and the Security Agreement and (B) such other
agreements, documents and legal opinions as the Administrative Agent may
reasonably request, in form and substance reasonably acceptable to the
Administrative Agent, (ii) promptly take such actions to create and perfect
Liens on such Subsidiary’s assets to secure the Secured Obligations as the
Administrative Agent shall request, except as set forth in the Security
Agreement and subject in any case to Permitted Encumbrances and (iii) cause such
Subsidiary to deliver simultaneously therewith documentation with respect to
such Subsidiary similar to the documentation required under Section 5.1 with
respect to the Borrower as requested by the Administrative Agent (including, if
requested, opinions of counsel).

SECTION 7.13  Use of Proceeds.

(a)        Use the proceeds of the Revolving Extensions of Credit for working
capital and general corporate purposes of the Borrower and its Subsidiaries
(including, without limitation, Permitted Acquisitions and permitted dividends,
distributions, redemptions and repurchases of Equity Interests).

(b)        Use the proceeds of any Incremental Term Loan and any Incremental
Revolving Credit Loans as permitted pursuant to Section 4.13, as applicable.

(c)        Not request any Extension of Credit or Letter of Credit, and not use,
and ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents do not use, the proceeds of any Extension of
Credit or Letter of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 7.14  Compliance with Anti-Corruption Laws and Sanctions and Beneficial
Ownership. (a) Maintain in effect and enforce policies and procedures designed
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, (b) conduct and cause
each of its Subsidiaries to conduct, its respective businesses in compliance in
all material respects with all Anti-Corruption Laws, with all Anti-Money
Laundering Laws and with all applicable Sanctions, and (c) notify the
Administrative Agent and the Lenders of any change in its status as exempt from
the reporting requirements of the Beneficial Ownership Regulation and, if
applicable, deliver to the Administrative Agent or directly to the applicable
Lender any additional information (including a Beneficial Ownership
Certification necessary in order to comply with the Beneficial Ownership
Regulation).

 

90



--------------------------------------------------------------------------------

SECTION 7.15    Collateral; Further Assurances. As security for the Secured
Obligations, from time to time take, and cause each Material Non-TP Subsidiary
to take, such actions and execute and deliver, and cause each Material Non-TP
Subsidiary to execute and deliver, such documents and instruments as the
Administrative Agent shall require (other than Excluded Perfection Actions (as
defined in the Security Agreement)) to ensure that the Administrative Agent
shall have received currently effective Loan Documents (including Security
Documents) pledging and granting security interests or other Liens reasonably
acceptable to the Administrative Agent on substantially all of such Person’s
tangible and intangible personal property and assets now owned or hereafter
acquired, including all accounts, chattel paper, commercial tort claims, deposit
accounts, licenses, contracts, documents, equipment, intellectual property and
other general intangibles, instruments, inventory and other goods, securities
accounts and other investment property and cash, and all products, profits and
proceeds of the foregoing (each as defined in Article 9 of the UCC, where
applicable), and including 100% of the Equity Interests of all present and
future direct Subsidiaries (other than Tax Preferred Subsidiaries of the type
described in clauses (a) and (c) of the definition of Tax Preferred Subsidiary)
of any Credit Party and (ii) 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of all present and future direct Subsidiaries that
are Tax Preferred Subsidiaries of the type described in clauses (a) and (c) of
the definition of Tax Preferred Subsidiary, but excluding all Excluded Assets,
in each case subject to no prior Lien or other encumbrance or restriction on
transfer except as expressly permitted hereunder or under such Security
Documents. All of the foregoing shall be evidenced by and subject to the terms
of such Security Documents, financing statements, and other documents as the
Administrative Agent shall reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent

SECTION 7.16    Post-Closing Obligations. The Borrower shall deliver (or cause
to be delivered), (a) within thirty (30) days after the Closing Date (or such
later date as agreed to by the Administrative Agent in its sole discretion),
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents of each of
AchieveForum, Inc., a Delaware corporation, Miller Heiman Group, Inc., a
Delaware corporation and TwentyEighty Strategy Execution, Inc., a Virginia
corporation, and their Subsidiaries, in each case, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof, all in form and substance reasonably satisfactory to the
Administrative Agent; and (b) within thirty (30) days after the Closing Date (or
such later date as agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, insurance endorsements
naming the Administrative Agent as additional insured under all liability
insurance policies and lenders loss payee under all property insurance policies
and providing for at least thirty (30) days prior written cancellation notice to
the Administrative Agent (except as a result of non-payment of premium in which
case only ten (10) days’ prior written notice shall be required).

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower further covenants that until all of the Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Revolving Credit Commitments terminated,
the Borrower will not, and will not permit any of its Material Subsidiaries to:

SECTION 8.1    Indebtedness. Create, incur, assume or permit to exist any
Indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, other than:

 

91



--------------------------------------------------------------------------------

(a)        Permitted Indebtedness;

(b)        Indebtedness incurred pursuant to Cash Secured Credit Facilities in
an aggregate outstanding amount not to exceed $35,000,000 at any time
outstanding;

(c)        Indebtedness of the Borrower arising under the Senior Unsecured Notes
in an aggregate principal amount not to exceed $400,000,000 and any
refinancings, refundings, renewals or extensions of such Indebtedness; provided,
that: (i) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (ii) the direct or
contingent obligor with respect thereto is not changed, as a result of such
refinancing, refunding, renewal or extension, (iii) the final maturity date and
Weighted Average Life to Maturity of such refinancing, refunding, renewal or
extension shall not be prior to or shorter than that applicable to such
Indebtedness prior to such refinancing, refunding, renewal or extension, and
(iv) any such refinancing, renewal or extension shall be on terms that are no
more restrictive to the Borrower and its Subsidiaries than those contained in
the Senior Unsecured Notes Documents as of the Closing Date; provided, further,
that, any Indebtedness incurred under this Section 8.1(c) (A) does not mature,
require any scheduled payment of principal, require any mandatory payment,
redemption or repurchase prior to the date that is ninety-one (91) days after
the latest of (1) the applicable maturity date of any Incremental Term Loan that
is outstanding at the time of the incurrence, refinancing, renewal or extension
of such Indebtedness and (2) the Maturity Date (other than a customary mandatory
prepayment or mandatory offer to repurchase in connection with a change of
control or asset sale that permits a required prepayment of the Loans (or any of
them) or required reduction of the Aggregate Revolving Credit Commitment);
provided, that, any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that satisfies the requirements
of this clause (A) shall be deemed to satisfy the requirements of this clause
(A) so long as the Borrower or applicable Credit Party irrevocably agrees at the
time of the issuance thereof to take all actions necessary to convert or
exchange such Indebtedness; and (B) does not include any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or cross-defaults
(but may include cross-payment defaults and cross-defaults at the final stated
maturity thereof and cross-acceleration); and

(d)        any other Indebtedness of the Borrower and its Subsidiaries existing
on the Closing Date and listed on Schedule 8.1 and any refinancings, refundings,
renewals or extensions thereof; provided, that: (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the direct or contingent obligor with respect
thereto is not changed, as a result of such refinancing, refunding, renewal or
extension, (iii) the final maturity date and Weighted Average Life to Maturity
of such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to such Indebtedness prior to such refinancing,
refunding, renewal or extension and (iv) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination terms
at least as favorable to the Lenders, (B) no more restrictive on the Borrower
and its Subsidiaries than the Subordinated Indebtedness being refinanced,
refunded, renewed or extended and (C) in an amount not less than the amount
outstanding at the time of such refinancing, refunding, renewal or extension.

 

92



--------------------------------------------------------------------------------

SECTION 8.2    Liens. Mortgage, pledge, grant or permit to exist a security
interest in, or Lien upon, all or any portion of its assets now owned or
hereafter acquired, other than Permitted Encumbrances.

SECTION 8.3    Investments. Make any Investment in any Person other than
Permitted Investments.

SECTION 8.4    Merger, Consolidation, Change of Business; Dispositions.

(a)        Merge into or consolidate with any other entity, other than
(i) mergers or consolidations of Subsidiaries into and with (x) the Borrower
(with the Borrower as the surviving entity) or (y) another Subsidiary, including
in either case in connection with Permitted Acquisitions and (ii) Permitted
Acquisitions (provided, that, if any such Permitted Acquisition involves a
merger with the Borrower, the Borrower shall be the surviving entity); provided,
that, in each case any Subsidiary that is merging or consolidating is a Credit
Party, the surviving entity shall be a Credit Party;

(b)        Make any substantial change in the nature of the Borrower’s or the
Material Subsidiaries’ businesses as conducted as of the Closing Date not
reasonably related to such businesses as of the Closing Date;

(c)        Consummate any Acquisition, other than a Permitted Acquisition; or

(d)        Sell, lease, transfer, divide or otherwise dispose (each, a
“Disposition”) of the Borrower’s or any Material Subsidiary’s assets, except:

(i)        (x) Dispositions of obsolete, worn-out or surplus property in the
ordinary course of business, (y) Dispositions constituting Restricted Payments
permitted by Section 8.5 or (z) Dispositions constituting Investments permitted
by Section 8.3.

(ii)        non-exclusive licenses for the use of the intellectual property of
such licensor and exclusive licenses of intellectual property rights so long as
substantially all of the economic value of the intellectual property rights is
retained by the licensor;

(iii)        Dispositions by (A) a Material Subsidiary (other than a Credit
Party) to any other Subsidiary; provided, that, in the case of a Disposition
made to a Credit Party the consideration paid with respect to such Disposition
shall not exceed the fair market value of the assets received (as determined by
the board of directors of the Borrower) and (B) the Borrower or any other Credit
Party to the Borrower or any other Credit Party;

(iv)        Dispositions of Equity Interests in any Subsidiary in order to
qualify members of the board of directors (or the equivalent governing body) of
such Subsidiary if required by Applicable Law;

(v)        involuntary Dispositions as a result of any loss of, damage to, or
destruction of, or any condemnation or other taking for public use of, any
property of such Person;

(vi)        Dispositions of assets for at least fair market value (as determined
by the board of directors of the Borrower or a duly constituted committee
thereof having authority to act for the board of directors under the Borrower’s
organizational documents and Applicable Law) so long as (i) the consideration
received for any such Disposition shall be

 

93



--------------------------------------------------------------------------------

no less than seventy-five percent (75%) in cash and (ii) the net book value of
all assets sold or otherwise disposed of after the Closing Date and during the
term of this Agreement does not exceed $75,000,000 in the aggregate;

(vii)        that any Subsidiary may be wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or a Credit Party, or, if such Subsidiary is not a
Credit Party, to any other Subsidiary;

(viii)        the Disposition of inventory in the ordinary course of business;

(ix)          the write-off, discount, sale or other Disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;

(x)           the Disposition of any Hedge Agreement;

(xi)          Dispositions of Investments in cash and Cash Equivalents;

(xii)         to the extent constituting Dispositions, Permitted Encumbrances;

(xiii)        Permitted Restructurings; and

(xiv)        Dispositions of Subject Receivables prior to their stated due dates
in connection with customary supply chain financing or other similar
arrangements that provide for payment to the Borrower or one of its Material
Subsidiaries prior to the date that such Subject Receivables would otherwise be
due; provided, that, the aggregate book value of the Subject Receivables sold
pursuant to this clause (xiv) in any Fiscal Year shall not exceed ten percent
(10.0%) of the book value of all accounts receivable of the Borrower and its
Subsidiaries as of the immediately prior Fiscal Year end.

SECTION 8.5    Restricted Payments. Declare or pay any dividend or distribution
either in cash, stock or any other property on any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding, nor redeem, retire,
repurchase or otherwise acquire any part of any class of the Borrower’s or any
Subsidiary’s Equity Interests now or hereafter outstanding (all of the
foregoing, “Restricted Payments”), other than, without duplication:

(a)        dividends and distributions paid by Subsidiaries to the Borrower or
another Subsidiary, including dividends payable in Qualified Equity Interests or
rights to purchase Qualified Equity Interests of such Subsidiaries, provided,
that, no such dividend or distribution shall be paid by any Credit Party to any
Subsidiary that is not a Credit Party;

(b)        so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, (i) dividends payable solely in Qualified
Equity Interests or rights to purchase Qualified Equity Interests, in each case,
of the Borrower, (ii) cashless repurchases of Qualified Equity Interests of the
Borrower deemed to occur upon exercise of stock options if any such Qualified
Equity Interest represents a portion of the exercise price of such options and
(iii) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Qualified Equity Interests of the Borrower;

 

94



--------------------------------------------------------------------------------

(c)        other Restricted Payments; provided, that, after giving effect to any
such Restricted Payment and any Indebtedness incurred in connection therewith on
a Pro Forma Basis (i) no Default or Event of Default then exists or would result
therefrom, (ii) the Consolidated Net Leverage Ratio shall be no greater than
4.00 to 1.00 and (iii) Liquidity shall not be less than $50,000,000; and

(d)        Permitted Restructurings.

SECTION 8.6    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:

(i)        transactions permitted by Sections 8.1, 8.3, 8.4 and 8.5;

(ii)        transactions existing on the Closing Date and described on Schedule
8.6;

(iii)        transactions solely among Credit Parties not prohibited hereunder;

(iv)        other transactions in the ordinary course of business on terms as
favorable as could reasonably be obtained by it on a comparable arm’s-length
transaction with an independent, unrelated third party as determined in good
faith by the board of directors (or equivalent governing body) of the Borrower
or a duly constituted committee thereof having authority to act for the board of
directors (or such equivalent governing body) under the Borrower’s
organizational documents and Applicable Law;

(v)        employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
directors, officers and employees in the ordinary course of business;

(vi)        payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Material Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries; and

(vii)        Permitted Restructurings.

SECTION 8.7    Accounting Changes; Organizational Documents.

(a)        Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b)        Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

SECTION 8.8    Payments and Modifications of Subordinated Indebtedness.

(a)        Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any

 

95



--------------------------------------------------------------------------------

respect which would materially and adversely affect the rights or interests of
the Administrative Agent and the Lenders hereunder or would violate the
subordination terms thereof.

(b)        Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness, except:

(i)        refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted hereunder and by any subordination
provisions applicable thereto;

(ii)        payments and prepayments of any Subordinated Indebtedness made
solely with the proceeds of Qualified Equity Interests; and

(iii)        the payment of principal interest, expenses and indemnities in
respect of Subordinated Indebtedness to the extent such payments are not
prohibited by any subordination provisions applicable thereto.

SECTION 8.9    No Further Negative Pledges.

(a)        Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to clause (b) or (c) of the definition of Permitted Indebtedness
(provided, that, any such restriction contained therein relates only to the
asset or assets financed thereby), (iii) customary restrictions contained in the
organizational documents of any Non-Guarantor Subsidiary as of the Closing Date,
(iv) customary restrictions in connection with any Permitted Encumbrance or any
document or instrument governing any Permitted Encumbrance (provided, that, any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Encumbrance and with respect to any Permitted Encumbrance of
the type specified in clause (a) or (s) of the definition thereof, such
Permitted Encumbrance (or the documentation or instrument governing such
Permitted Encumbrance) does not restrict the Liens created by the Security
Documents), (v) obligations that are binding on a Material Subsidiary acquired
after the Closing Date that are in effect at the time such Material Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary and are
limited only to the property and assets of such Material Subsidiary and (vi) the
Senior Unsecured Note Documents (and any documentation governing any
refinancings, refundings, renewals or extensions of the Indebtedness arising
under the Senior Unsecured Notes that is permitted pursuant to Section 8.1(c)),
if the Borrower, in its reasonable and good faith judgment determines that
(x) such prohibitions and restrictions will not affect the ability of the
Borrower to make principal, interest or fee payments on the Obligations or any
other Indebtedness of the Borrower, (y) such prohibitions and restrictions are
not less favorable in any material respect to the Lenders than is customary in
comparable financings or agreements, and (z) such prohibitions and restrictions
do not restrict the Liens created by the Security Documents.

(b)        Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) pay dividends or
make any other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or

 

96



--------------------------------------------------------------------------------

participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Credit Party or (iii) make loans or advances to any
Credit Party, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) obligations that are binding on a Material Subsidiary
acquired after the Closing Date that are in effect at the time such Material
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary and are limited only to the property and assets of such Material
Subsidiary, (D) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to
Section 8.4(d)) that limit the transfer of such Property pending the
consummation of such sale and (E) the Senior Unsecured Note Documents (and any
documentation governing any refinancings, refundings, renewals or extensions of
the Indebtedness arising under the Senior Unsecured Notes that is permitted
pursuant to Section 8.1(c)), if the Borrower, in its reasonable and good faith
judgment determines that (x) such encumbrances or restrictions will not affect
the ability of the Borrower to make principal, interest or fee payments on the
Obligations or any other Indebtedness of the Borrower and (y) such encumbrances
or restrictions are not less favorable in any material respect to the Lenders
than is customary in comparable financings or agreements.

(c)        Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to clause (b) or (c) of the definition
of Permitted Indebtedness (provided, that, any such restriction contained
therein relates only to the asset or assets acquired in connection therewith),
(D) any Permitted Encumbrance or any document or instrument governing any
Permitted Encumbrance (provided, that, any such restriction contained therein
relates only to the asset or assets subject to such Permitted Encumbrance and
with respect to any Permitted Encumbrance of the type specified in clause (a) or
(s) of the definition thereof, such Permitted Encumbrance (or the documentation
or instrument governing such Permitted Encumbrance) does not restrict the Liens
created by the Security Documents), (E) obligations that are binding on a
Material Subsidiary acquired after the Closing Date that are in effect at the
time such Material Subsidiary first becomes a Subsidiary of the Borrower, so
long as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary and are limited only to the property and assets of such
Material Subsidiary, (F) customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 8.4(d)) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) solely with respect to clause (c)(i) above, the Senior Unsecured Note
Documents (and any documentation governing any refinancings, refundings,
renewals or extensions of the Indebtedness arising under the Senior Unsecured
Notes that is permitted pursuant to Section 8.1(c)), if the Borrower, in its
reasonable and good faith judgment determines that (x) such encumbrances or
restrictions will not affect the ability of the Borrower to make principal,
interest or fee payments on the Obligations or any other Indebtedness of the
Borrower and (y) such encumbrances or restrictions are not less favorable in any
material respect to the Lenders than is customary in comparable financings or
agreements and (I) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business.

SECTION 8.10    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease

 

97



--------------------------------------------------------------------------------

Obligation, of any Property (whether real, personal or mixed), whether now owned
or hereafter acquired, (a) which any Credit Party or any Material Subsidiary has
sold or transferred or is to sell or transfer to a Person which is not another
Credit Party or Material Subsidiary or (b) which any Credit Party or any
Material Subsidiary intends to use for substantially the same purpose as any
other Property that has been sold or is to be sold or transferred by such Credit
Party or such Material Subsidiary to another Person which is not another Credit
Party or Material Subsidiary in connection with such lease.

SECTION 8.11    Financial Covenants.

(a)        Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter to be greater than 4.00 to 1.00 (the
“Maximum Permitted Net Leverage Ratio”), subject to Section 8.11(c).

(b)        Consolidated Secured Net Leverage Ratio. Permit the Consolidated
Secured Net Leverage Ratio as of the end of any fiscal quarter to be greater
than 3.25 to 1.00 (the “Maximum Permitted Secured Net Leverage Ratio”), subject
to Section 8.11(c).

(c)        Leverage Ratio Increase. Upon the consummation of any Material
Acquisition and upon written request of the Borrower, (i) the Maximum Permitted
Net Leverage Ratio shall be increased to 4.25 to 1.00 and (ii) the Maximum
Permitted Secured Net Leverage Ratio shall be increased to 3.50 to 1.00, which
such increases shall be applicable (A) with respect to a Permitted Acquisition
that is not a Limited Conditionality Acquisition, for the fiscal quarter in
which such Permitted Acquisition is consummated and the three (3) consecutive
quarterly test periods thereafter or (B) with respect to a Permitted Acquisition
that is a Limited Conditionality Acquisition, for purposes of determining
compliance on a Pro Forma Basis with Sections 8.11(a) and 8.11(b) on the LCA
Test Date, for the fiscal quarter in which such Permitted Acquisition is
consummated and for the three (3) consecutive quarterly test periods after which
such Permitted Acquisition is consummated (the increases described in clauses
(i) and (ii) above, together, a “Leverage Ratio Increase”); provided, that:
(1) there shall be no more than four Leverage Ratio Increases during the term of
this Agreement and (2) there shall be at least two full fiscal quarters
following the cessation of each such Leverage Ratio Increase during which no
Leverage Ratio Increase shall then be in effect.

(d)        Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter to be less than 3.00
to 1.00.

SECTION 8.12    Tax Preferred Subsidiary. Except in connection with a Permitted
Restructuring, (a) cause an existing Subsidiary that is or was not a Tax
Preferred Subsidiary to become a Tax Preferred Subsidiary, (b) engage in a
transaction or series of transactions involving the transfer of one or more Tax
Preferred Subsidiaries (or material assets of any such Tax Preferred
Subsidiary), owned by the Borrower or by a Subsidiary Guarantor, that is not
considered an entity described in clause (c) of the definition of Tax Preferred
Subsidiary to a Domestic Subsidiary that qualifies as such, or (c) enter into
one or more transactions having a substantially similar effect to the
transactions described in this Section 8.12. Notwithstanding the foregoing, the
foregoing covenant shall not apply to the Tax Preferred Subsidiaries listed on
Schedule 8.12 attached hereto.

SECTION 8.13    Prepayments and Modifications of the Senior Unsecured Notes.

(a)        Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any of the
Senior Unsecured Note

 

98



--------------------------------------------------------------------------------

Documents in any respect which would materially and adversely affect the rights
or interests of the Administrative Agent and the Lenders hereunder.

(b)        Cancel, forgive, make any prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Indebtedness arising in connection
with the Senior Unsecured Notes, except:

(i)        refinancings, refundings, renewals or extensions permitted pursuant
to Section 8.1(c); and

(ii)        prepayments made solely with the proceeds of Qualified Equity
Interests.

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)        Default in Payment of Loans and Reimbursement Obligations. The
Borrower shall fail to pay (i) any principal of any Loan or Reimbursement
Obligation when due (whether at maturity, by reason of acceleration or
otherwise), or (ii) any interest, fees or other amounts payable under any of the
Loan Documents within three (3) Business Days of when due.

(b)        Misrepresentation. Any financial statement or certificate furnished
to the Administrative Agent in connection with, or any representation or
warranty made by the Borrower or any Subsidiary under this Agreement or any
other Loan Document, shall prove to be incorrect, false or misleading in any
material respect when furnished or made.

(c)        Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2(a), 7.3(b), 7.4, 7.13, 7.14 or 7.15 or
Article VIII.

(d)        Default in Performance of Other Covenants and Conditions. Any default
in the performance of or compliance with:

(i)        any obligation, agreement or other provision contained in
Section 7.12 and such default shall continue for a period of ten (10) days from
the earlier of (A) the date the Borrower first knew of such default or
(B) written notice thereof from the Administrative Agent; or

(ii)        any obligation, agreement or other provision contained herein or in
any other Loan Document (other than those referred to in subsections (a), (b),
(c) and (d)(i) above), and such default shall continue for a period of thirty
(30) days from the earlier of (A) the date the Borrower first knew of such
default or (B) written notice thereof from the Administrative Agent.

(e)        Indebtedness Cross-Default. Any default in the payment or performance
of any obligation (in each case, after giving effect to any applicable notice
and/or cure periods), or any defined event of default (in each case, after
giving effect to any applicable notice and/or cure periods), under the terms of
any contract, instrument or document (other than any of the Loan

 

99



--------------------------------------------------------------------------------

Documents) pursuant to which the Borrower or any other Credit Party has incurred
any debt or other liability to any Person relating to Indebtedness (other than
Indebtedness hereunder) the principal amount outstanding (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is at least $50,000,000.

(f)        Change in Control. The occurrence of a Change in Control.

(g)        Insolvency; Bankruptcy Proceedings. The Borrower or any Material
Subsidiary shall become insolvent; the Borrower or any Subsidiary shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due or admits in writing its inability to pay its debts as
they become due, or shall make a general assignment for the benefit of
creditors; the Borrower or any Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under any Debtor Relief Laws, or
under any state or federal law granting relief to debtors, whether now or
hereafter in effect; or consent to, or fail to contest in a timely and
appropriate manner any involuntary petition filed against it in bankruptcy or
under any Debtor Relief Laws; or any involuntary petition or proceeding pursuant
to any Debtor Relief Laws is filed or commenced against the Borrower or any
Subsidiary, and such filing has not been stayed or dismissed within sixty
(60) days after the filing thereof, or the Borrower or any Subsidiary shall file
an answer admitting the jurisdiction of the court and the material allegations
of any involuntary petition; or the Borrower or any Subsidiary shall be
adjudicated a bankrupt, or an order for relief shall be entered against the
Borrower or any Subsidiary by any court of competent jurisdiction under any
Debtor Relief Laws.

(h)        Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted
Encumbrances) on, or security interest in, any of the Collateral purported to be
covered thereby having, in the aggregate, a value in excess of $2,000,000, in
each case other than in accordance with the express terms hereof or thereof.

(i)        ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of $50,000,000, (ii)
a Termination Event or (iii) any Credit Party or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$50,000,000.

(j)        Judgment. The filing of a notice of judgment Lien against the
Borrower or any Subsidiary, and such judgment Lien has not been released, as of
record, within thirty (30) days after the filing thereof; or the recording of
any abstract of judgment against the Borrower or any Subsidiary in any
jurisdiction in which the Borrower or such Subsidiary has an interest in real
property and such abstract of judgment has not been released, as of record,
within thirty (30) days after the recording thereof; or the service of a notice
of levy and/or of a writ of attachment or execution, or other like process,
against the assets of the Borrower or any Subsidiary which has not been released
by the date that is thirty (30) days prior to the date such levy or attachment
is to be made or enforced; or the entry of a judgment against the Borrower or
any Subsidiary for the

 

100



--------------------------------------------------------------------------------

payment of money in excess of $50,000,000 (inclusive of amounts covered by
insurance with respect to which the insurer has not disputed coverage therefor)
which has not been released, discharged, bonded against, or stayed pending
appeal within thirty (30) days after entry thereof; or the entry of a judgment
against the Borrower or any Subsidiary which materially restricts the business
operations of the Borrower or such Subsidiary, was not stayed pending an appeal
immediately upon the entry thereof and which has not been reversed within thirty
(30) days after the date of entry thereof.

(k)        Subordination Terms. (i) Any of the Secured Obligations for any
reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt” or “senior secured financing” (or any comparable term) under, and
as defined in, the documentation governing any Subordinated Indebtedness that is
subordinated (in terms of payment or lien priority) to the Secured Obligations,
(ii) the subordination provisions set forth in the documentation for any
Subordinated Indebtedness that is subordinated (in terms of payment or lien
priority) to the Secured Obligations shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Subordinated Indebtedness, if applicable, or (iii) any Credit
Party or any Subsidiary, shall assert any of the foregoing in writing.

SECTION 9.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a)        Acceleration; Termination of Credit Facility. Terminate the Aggregate
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that, upon the occurrence of an Event of Default
specified in Section 9.1(g), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b)        Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 105% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 9.3. After all such Letters
of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.

(c)        General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

 

101



--------------------------------------------------------------------------------

SECTION 9.3    Rights and Remedies Cumulative; Non-Waiver; etc.

(a)        The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

(b)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided, that, the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.4 (subject to the terms of Section 4.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; provided, further, that, if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 4.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 9.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations, subject to
the provisions of Section 4.14 and 4.15, shall be applied by the Administrative
Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lenders and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the

 

102



--------------------------------------------------------------------------------

Lenders, the Issuing Lenders and the Swingline Lender in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and obligations then
owing under Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Permitted Letter of Credit Issuer Documents, ratably among the Lenders,
the Issuing Lenders, the Hedge Banks, the Permitted Letter of Credit Issuers and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements, Secured Permitted Letter of Credit Issuer Documents and
Secured Hedge Agreements shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank, Permitted Letter of Credit Issuer or Hedge
Bank, as the case may be following such acceleration or exercise of remedies and
at least three (3) Business Days prior to the application of the proceeds
thereof. Each Cash Management Bank, Permitted Letter of Credit Issuer or Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

103



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 4.3 and 11.3.

SECTION 9.6    Credit Bidding.

(a)        The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right, exercisable at the discretion of the Required
Lenders, to credit bid and purchase for the benefit of the Administrative Agent
and the Secured Parties all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law. Such credit bid or purchase may be
completed through one or more acquisition vehicles formed by the Administrative
Agent to make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided, that, any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.2.

(b)        Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1    Appointment and Authority.

(a)        Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except as
provided in Sections 10.6 and 10.9 the provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and neither the Borrower nor any Subsidiary thereof

 

104



--------------------------------------------------------------------------------

shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank, Permitted Letter of Credit Issuer or Cash Management
Bank) and the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article X for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
Articles X and XI (including Section 11.3, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

SECTION 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 10.3    Exculpatory Provisions.

(a)        Neither the Administrative Agent nor any Arranger, as applicable,
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Arranger, as applicable, and its Related Parties:

(i)        shall be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)        shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or

 

105



--------------------------------------------------------------------------------

that is contrary to any Loan Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii)         shall have any duty to disclose, or shall be liable for the
failure to disclose, to any Lender or any Issuing Lender any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, any Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein.

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c)        The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith (including,
without limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 10.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall

 

106



--------------------------------------------------------------------------------

not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 10.6    Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, that, in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent

 

107



--------------------------------------------------------------------------------

hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d)        Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

SECTION 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or each Issuing Lender as to any matter, including
whether the Administrative Agent or any Arranger has disclosed material
information in their (or their Related Parties’) possession. Each Lender and
each Issuing Lender represents to the Administrative Agent and the Arrangers
that it has, independently and without reliance upon the Administrative Agent,
any Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Each Lender and each Issuing Lender
represents and warrants that (i) the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or Issuing Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or Issuing Lender, and not for the purpose of
purchasing,

 

108



--------------------------------------------------------------------------------

acquiring or holding any other type of financial instrument, and each Lender and
each Issuing Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender and each Issuing Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Issuing Lender, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.

SECTION 10.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 10.9    Collateral and Guaranty Matters.

(a)        Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank, Permitted Letter of Credit Issuer or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion:

(i)        to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Aggregate Revolving Credit
Commitment and payment in full of all Secured Obligations (other than
(1) contingent indemnification obligations and (2) obligations and liabilities
under Secured Cash Management Agreements, Secured Permitted Letter of Credit
Issuer Documents or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank, Permitted Letter of Credit
Issuer or Hedge Bank have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition to a Person other than a Credit Party permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;

(ii)        to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to clause (d) of the definition of Permitted Encumbrances; and

(iii)        to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 10.9. In each case as specified in this Section 10.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its

 

109



--------------------------------------------------------------------------------

obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 10.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting a Disposition permitted pursuant to Section 8.4(d) to a Person
other than a Credit Party, the Liens created by any of the Security Documents on
such property shall be automatically released without need for further action by
any person.

(b)        The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 10.10    Secured Hedge Agreements, Secured Cash Management Agreements
and Secured Permitted Letter of Credit Issuer Documents. No Cash Management
Bank, Permitted Letter of Credit Issuer or Hedge Bank that obtains the benefits
of Section 9.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Permitted Letter of Credit Issuer
Documents, unless the Administrative Agent has received written notice of such
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Letter of Credit Issuer Documents, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Permitted Letter of Credit Issuer or Hedge Bank, as the case
may be; provided, that, the Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Permitted Letter of Credit Issuer Documents in connection with a release
of Liens described in Section 10.9(a)(i)(A).

ARTICLE XI

MISCELLANEOUS

SECTION 11.1    Notices.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.1(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

If to the Borrower:

KORN FERRY

1900 Avenue of the Stars, Suite 2600

Los Angeles, California 90067

Attention of: Robert Rozek, EVP and CFO

Telephone No.: (310) 226-6366

 

110



--------------------------------------------------------------------------------

Facsimile No.: (310) 553-8640

E-mail: robert.rozek@kornferry.com

With copies to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attention of: Cromwell Montgomery

Fax: (213) 229-7520

If to the Administrative Agent:

Administrative Agent’s Office (for payments and Notices of Borrowing):

Bank of America, N.A.

Street Address: 2380 PERFORMANCE DR Bldg C

Mail Code: TX2-984-03-23

City, State ZIP Code Richardson, TX 75082

Attention: Traci Kuketz

Telephone: 469-201-0888

Electronic Mail: traci.r.kuketz@bofa.com

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Street Address: 2380 PERFORMANCE DR Bldg C

Mail Code: TX2-984-03-23

City, State ZIP Code Richardson, Tx 75082

Attention: Taelitha Bonds-Harris

Telephone: 214-209-3408

Electronic Mail: Taelitha.m.harris@bofa.com

Swingline Lender:

Bank of America, N.A.

Street Address: 2380 PERFORMANCE DR Bldg C

Mail Code: TX2-984-03-23

City, State ZIP Code Richardson, TX 75082

Attention: Traci Kuketz

Telephone: 469-201-0888

Electronic Mail: traci.r.kuketz@bofa.com

Bank of America, N.A., as Issuing Lender:

Bank of America, N.A.

Trade Operations

Facsimile: (800) 755-8743

Electronic Mail: scranton_standby_lc@bankofamerica.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

 

111



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.1(b) below, shall be effective as provided in
Section 11.1(b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided, that, the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c)        Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)        Change of Address, Etc. Each of the Borrower, the Administrative
Agent, any Issuing Lender or the Swingline Lender may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.

(e)        Platform.

(i)        Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the Platform.

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-

 

112



--------------------------------------------------------------------------------

infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, that, in no event shall any Agent
Party have any liability to any Credit Party, any Lender, any Issuing Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

(f)        Private Side Designation. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 11.2  Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that, no amendment, waiver or consent shall:

(a)        without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 5.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 5.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit;

(b)        increase or extend the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 9.2) or
increase the amount of Loans of any Lender, in any case, without the written
consent of such Lender;

(c)        waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

 

113



--------------------------------------------------------------------------------

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clauses (iv) and (ix) of
the proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided, that, only the consent
of the Required Lenders shall be necessary to (i) waive any obligation of the
Borrower to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default or (ii) amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

(e)        change Section 4.6 or Section 9.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;

(f)        except as otherwise permitted by this Section 11.2, change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly and adversely affected thereby;

(g)        release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 10.9), without the written consent of each Lender; or

(h)        release all or substantially all of the value of the Collateral or
release any Security Document (other than as authorized in Section 10.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document or modify Section 11.25 hereof; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided, that, a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver; (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision; (vii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and Bank of America, in its capacity as an Issuing Lender,
amend Section 1.11 or the definition of “Alternative Currency”; (viii) the
Administrative Agent, the Borrower and Bank of America, in its capacity as an
Issuing Lender, may, without the consent of any other Lender or

 

114



--------------------------------------------------------------------------------

Issuing Lender make such changes as may be necessary to incorporate provisions
with respect to the issuance of Letters of Credit in any Alternative Currency
approved by Bank of America, in its capacity as an Issuing Lender; (ix) Schedule
2.1C may be amended to reflect any updates to the L/C Commitments, as permitted
pursuant to this Agreement; and (x) the Administrative Agent and the Borrower
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of
Section 4.8(d) in accordance with the terms of Section 4.8(d). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(A) the Revolving Credit Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (B) any amendment, waiver, or
consent hereunder which requires the consent of all Lenders or each affected
Lender that by its terms disproportionately and adversely affects any such
Defaulting Lender relative to other affected Lenders shall require the consent
of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of such Lender, to (x) amend and restate this Agreement if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving Credit
Commitment of such Lender shall have terminated, such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and the other Loan Documents and (y) enter into amendments
or modifications to this Agreement (including, without limitation, amendments to
this Section 11.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 4.13 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Loans to share ratably in the benefits of this
Agreement and the other Loan Documents, and (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Commitments, as
applicable, or outstanding Incremental Term Loans and outstanding Incremental
Revolving Credit Loans, as applicable, in any determination of (i) Required
Lenders or Required Revolving Credit Lenders, as applicable or (ii) similar
required lender terms applicable thereto); provided, that, no amendment or
modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender.

SECTION 11.3    Expenses; Indemnity.

(a)        Costs and Expenses. The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including,
without limitation, the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent and, if
reasonably necessary, one local counsel for the Administrative Agent in each
relevant jurisdiction and one specialty counsel for the Administrative Agent in
each relevant specialty (and, solely in the case of an actual or potential
conflict of interest of any of the foregoing counsel, one additional primary,
local or specialty counsel, as the case may be, to the affected Persons
similarly situated and taken as a whole)), in connection with the syndication of
the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses incurred by any Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for

 

115



--------------------------------------------------------------------------------

payment thereunder, (iii) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent, any Lender or any Issuing Lender
(including, without limitation, reasonable and documented fees and expenses of
one primary counsel for the Administrative Agent, the Lenders and the Issuing
Lenders (taken as a whole) and, if reasonably necessary, one local counsel for
the Administrative Agent, the Lenders and the Issuing Lenders (taken as a whole)
in each relevant jurisdiction and one specialty counsel for the Administrative
Agent, the Lenders and the Issuing Lenders (taken as a whole) in each relevant
specialty (and, solely in the case of an actual or potential conflict of
interest, one additional primary, local or specialty counsel, as the case may
be, to the affected Persons similarly situated and taken as a whole)) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. This Section 11.3(a) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(b)        Indemnification by the Borrower. The Credit Parties shall, jointly
and severally, indemnify each Arranger, the Administrative Agent (and any
sub-agent thereof), each Lender and each Issuing Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from and against, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), penalties, damages, liabilities
and related expenses (including the reasonable fees, disbursements, settlement
costs and other charges of any counsel for any Indemnitee (but limited, in the
case of legal fees and expenses, to the reasonable and documented out of pocket
fees, disbursements and other charges of one primary counsel to all Indemnitees
(taken as a whole) and, if reasonably necessary, a single local counsel for all
Indemnitees (taken as a whole) in each relevant jurisdiction and a single
specialty counsel for all Indemnitees (taken as a whole) with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional primary, local or specialty counsel, as the case may
be, to the affected Indemnitees similarly situated and taken as a whole)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of any toxic or
hazardous waste or substance on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented attorneys and consultant’s fees; provided, that, such indemnity shall
not, as to any Indemnitee, be available to the

 

116



--------------------------------------------------------------------------------

extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 11.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, that, with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)        Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

(f)        Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

SECTION 11.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative

 

117



--------------------------------------------------------------------------------

Agent, to the fullest extent permitted by Applicable Law, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender or any Affiliate thereof shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.15 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender or any of its Affiliates as to which such right of
setoff was exercised. The rights of each Lender, each Issuing Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, such Issuing Lender and the Swingline Lender
agree to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided, that, the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 11.5    Governing Law; Jurisdiction, Etc.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)        Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

 

118



--------------------------------------------------------------------------------

(c)        Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 11.5(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)        Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its (or its Affiliates’) applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.

SECTION 11.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 11.9    Successors and Assigns; Participations.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of

 

119



--------------------------------------------------------------------------------

the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.9(b), (ii) by way of participation
in accordance with the provisions of Section 11.9(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.9(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.9(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided, that, any such assignment shall be
subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at least the amount
specified in Section 11.9(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in
Section 11.9(b)(i)(A), the aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided, that,
the Borrower shall be deemed to have given its consent ten (10) Business Days
after the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.9(b)(i)(B) and, in addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object

 

120



--------------------------------------------------------------------------------

thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C)        the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided, that: (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.9(c), from and after the effective date specified in each
Assignment and Assumption, the

 

121



--------------------------------------------------------------------------------

assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.8,
4.9, 4.10, 4.11 and 11.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.9(d) (other than a purported
assignment to a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, which shall be null and void.)

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural Person
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans owing to it); provided, that: (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, each Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in Section 11.2(b),
(c), (d) or (e) that directly and adversely affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 (subject to the requirements and limitations
therein, including the requirements under Section 4.11(g) (it being understood
that the documentation required under Section 4.11(g) shall be delivered to the
participating Lender)) to

 

122



--------------------------------------------------------------------------------

the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.9(b); provided, that, such Participant
(A) agrees to be subject to the provisions of Section 4.12 as if it were an
assignee under Section 11.9(b); and (B) shall not be entitled to receive any
greater payment under Sections 4.10 or 4.11, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender; provided, that, such Participant agrees
to be subject to Section 4.6 and Section 11.4 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or as
otherwise required by applicable Tax law. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that, no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10  Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, each Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, each Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, each Issuing lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, each Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly

 

123



--------------------------------------------------------------------------------

notify the Borrower, in advance, to the extent practicable and otherwise
permitted by Applicable Law), (c) as to the extent required by Applicable Laws
or regulations or in any legal, judicial, administrative proceeding or other
compulsory process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement, Secured Cash Management Agreement or Secured
Permitted Letter of Credit Issuer Document, or any action or proceeding relating
to this Agreement, any other Loan Document or any Secured Hedge Agreement,
Secured Cash Management Agreement or Secured Permitted Letter of Credit Issuer
Document, or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(iii) an investor or prospective investor in an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in an Approved Fund in connection
with the administration, servicing and reporting on the assets serving as
collateral for an Approved Fund, or (v) a nationally recognized rating agency
that requires access to information regarding the Borrower and its Subsidiaries,
the Loans and the Loan Documents in connection with ratings issued with respect
to an Approved Fund, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the Borrower, (i) deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to the
extent that such information is independently developed by such Person, or
(l) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided, that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.11  Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12  All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitments remain in effect or the Credit Facility has not been terminated.

SECTION 11.13  Survival.

 

124



--------------------------------------------------------------------------------

(a)        All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. Such representations
and warranties have been or will be relied upon by the Administrative Agent and
each Lender, regardless of any investigation made by the Administrative Agent or
any Lender or on their behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Extension of Credit or drawing under a Letter of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

(b)        Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14  Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 11.15  Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 11.16  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)        Electronic Execution of Assignments. The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved

 

125



--------------------------------------------------------------------------------

by the Administrative Agent, or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, upon the request of the Administrative
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.

SECTION 11.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the applicable Issuing Lender and the Aggregate Revolving
Credit Commitment has been terminated. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 11.18    USA PATRIOT Act; Anti-Money Laundering Laws. Each Lender that
is subject to the PATRIOT Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower and the other Credit
Parties that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the PATRIOT Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

SECTION 11.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VII or VIII.

SECTION 11.20    No Advisory or Fiduciary Responsibility.

(a)        In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial

 

126



--------------------------------------------------------------------------------

advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Arrangers
or the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)        Each Credit Party acknowledges and agrees that each Lender, each
Arranger and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate thereof
may accept fees and other consideration from the Borrower or any Affiliate
thereof for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arrangers, the Borrower or any Affiliate of the foregoing.

SECTION 11.21  Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that, any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 11.22  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

127



--------------------------------------------------------------------------------

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 11.23  Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

SECTION 11.24  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than

 

128



--------------------------------------------------------------------------------

such Default Rights could be exercised under the U.S. Special Resolution Regime
if the Supported QFC and the Loan Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 11.25  Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Revolving Credit
Commitments;

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent, and not, for the

 

129



--------------------------------------------------------------------------------

avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

[Signature pages to follow]

 

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER:     KORN FERRY,     a Delaware corporation     By:           /s/
Robert P. Rozek                             Name:  Robert P. Rozek     Title:
 Treasurer, Chief Financial Officer and Chief Corporate Officer

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINSTRATIVE AGENT:

   

BANK OF AMERICA, N.A.,

   

as Administrative Agent

   

By:

 

        /s/Henry Pennell                

   

Name:  Henry Pennell

   

Title:  Vice President

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

   

BANK OF AMERICA, N.A.,

   

as a Lender, the Swingline Lender and an Issuing Lender

   

By:

 

        /s/ Sophia T. Chen            

   

Name:  Sophia T. Chen

   

Title:  Senior Vice President

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender and an Issuing Lender By:  
        /s/ Anna Chasovskaya             Name:  Anna Chasovskaya Title:  Senior
Vice President

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.

as a Lender

By:

 

      /s/ Victoria D. Ehle                    

Name: Victoria D. Ehle

Title: Director

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF THE WEST

as a Lender

By:

 

      /s/ Shikha Rehman                    

Name: Shikha Rehman

Title: Director

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD.

as a Lender

By:

 

      /s/ Jeffrey Flagg                    

Name: Jeffrey Flagg

Title: Authorized Signatory

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

as a Lender

By:

 

      /s/ John S. Leiter                         

Name: John S. Leiter

Title: SVP, Global Relationship Manager

KORN FERRY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. as a Lender By:           /s/ Neha Shah                    
Name: Neha Shah Title: Duly Authorized Signatory

KORN FERRY

CREDIT AGREEMENT